

Exhibit 10.1


EXECUTION VERSION



















--------------------------------------------------------------------------------







364-DAY REVOLVING CREDIT AGREEMENT




dated as of November 14, 2014




among




BNC BANCORP,
as Borrower


and


SYNOVUS BANK,
as Lender





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------






TABLE OF CONTENTS


Page
Article I
DEFINITIONS; CONSTRUCTION    1

Section 1.1.
Definitions    1

Section 1.2.
Accounting Terms and Determination    14

Section 1.3.
Terms Generally    14

Article II
AMOUNT AND TERMS OF THE REVOLVING LOAN    15

Section 2.1.
Revolving Loan Commitment    15

Section 2.2.
Procedure for Borrowing Revolving Loan    15

Section 2.3.
Funding of Borrowing    15

Section 2.4.
(Intentionally Omitted).    15

Section 2.5.
Repayment of Revolving Loans; Prepayments; Commitment Reductions.    15

Section 2.6.
Rates and Payment of Interest on Revolving Loans.    16

Section 2.7.
Fees    17

Section 2.8.
Computation of Interest and Fees    17

Section 2.9.
(Intentionally Omitted)    17

Section 2.10.
Evidence of Indebtedness    17

Section 2.11.
(Intentionally Omitted)    17

Section 2.12.
(Intentionally Omitted).    17

Section 2.13.
(Intentionally Omitted)    17

Section 2.14.
Taxes.    18

Section 2.15.
Payments Generally.    18

Article III
CONDITIONS PRECEDENT TO EFFECTIVENESS AND BORROWING    19

Section 3.1.
Conditions To Effectiveness and Initial Borrowing    19

Section 3.2.
Each Revolving Loan    20

Article IV
REPRESENTATIONS AND WARRANTIES    21

Section 4.1.
Existence; Power    21

Section 4.2.
Organizational Power; Authorization    22

Section 4.3.
Governmental Approvals; No Conflicts    22

Section 4.4.
Financial Statements    22

Section 4.5.
Litigation Matters and Enforcement Actions    23

Section 4.6.
Compliance with Laws and Agreements    23

Section 4.7.
Investment Company Act    23

Section 4.8.
Taxes    23


- 1 -



--------------------------------------------------------------------------------






Section 4.9.
Margin Regulations    23

Section 4.10.
ERISA    23

Section 4.11.
Disclosure    24

Section 4.12.
Subsidiaries    25

Section 4.13.
Dividend Restrictions; Other Restrictions    25

Section 4.14.
Capital Measures    25

Section 4.15.
Ownership of Property    26

Section 4.16.
Patriot Act    26

Section 4.17.
Solvency    26

Section 4.18.
Labor Relations    26

Section 4.19.
Regulatory Matters    27

Section 4.20.
SEC Reports    27

Section 4.21.
Accounting Controls and Disclosure Controls    27

Section 4.22.
Foreign Corrupt Practices Act    28

Section 4.23.
Money Laundering Laws    29

Section 4.24.
OFAC    29

Article V
AFFIRMATIVE COVENANTS    29

Section 5.1.
Financial Statements and Other Information    29

Section 5.2.
Notices of Material Events    32

Section 5.3.
Existence; Conduct of Business    32

Section 5.4.
Compliance with Laws, Etc..    33

Section 5.5.
Payment of Obligations    33

Section 5.6.
Books and Records    33

Section 5.7.
Visitation, Inspection, Etc    33

Section 5.8.
Maintenance of Properties; Insurance    34

Section 5.9.
Use of Proceeds    34

Section 5.10.
Further Assurances    34

Article VI
FINANCIAL COVENANTS    34

Section 6.1.
Regulatory Capital.    34

Article VII
NEGATIVE COVENANTS    35

Section 7.1.
Indebtedness    35

Section 7.2.
Negative Pledge    36

Section 7.3.
Fundamental Changes.    37

Section 7.4.
Restricted Payments.    38

Section 7.5.
Restrictive Agreements    38

Section 7.6.
Investments, Etc.    39

Section 7.7.
Transactions with Affiliates    40

Section 7.8.
Hedging Transactions    40

Section 7.9.
Amendment to Material Documents    41

Section 7.10.
Sale and Leaseback Transaction    41


- 2 -



--------------------------------------------------------------------------------






Section 7.11.
Accounting Changes    41

Section 7.12.
Unsafe and Unsound Practices    41

Section 7.13.
Most Favored Lender Status    41

Article VIII
EVENTS OF DEFAULT    41

Section 8.1.
Events of Default    41

Article IX
MISCELLANEOUS    45

Section 9.1.
Notices.    45

Section 9.2.
Waiver; Amendments.    47

Section 9.3.
Expenses; Indemnification.    47

Section 9.4.
Successors and Assigns.    48

Section 9.5.
Governing Law; Jurisdiction; Consent to Service of Process.    50

Section 9.6.
WAIVER OF JURY TRIAL    51

Section 9.7.
Right of Setoff    51

Section 9.8.
Counterparts; Integration    51

Section 9.9.
Survival    51

Section 9.10.
Severability    52

Section 9.11.
Confidentiality    52

Section 9.12.
Waiver of Effect of Corporate Seal    52

Section 9.13.
Patriot Act    53

Section 9.14.
Independence of Covenants    53

Section 9.15.
No Advisory or Fiduciary Relationship    53





Schedules


Schedule 4.12        -    Subsidiaries
Schedule 7.1            Outstanding Indebtedness
Schedule 7.6            Investments


Exhibits


Exhibit A        -    Form of Assignment and Acceptance Agreement
Exhibit B        -    Form of Revolving Credit Note
Exhibit 2.2        -    Form of Notice of Borrowing
Exhibit 3.1(b)(iii)    -    Form of Secretary’s Certificate
Exhibit 3.1(b)(vi)    -    Form of Officer’s Certificate
Exhibit 5.1(c)        -    Form of Compliance Certificate







- 3 -



--------------------------------------------------------------------------------

















- 4 -



--------------------------------------------------------------------------------






364-DAY REVOLVING CREDIT AGREEMENT




THIS 364-DAY REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered
into as of November 14, 2014, by and among BNC BANCORP, a North Carolina
corporation (the “Borrower”), and SYNOVUS BANK, as Lender (the “Lender”).


W I T N E S S E T H:


WHEREAS, the Borrower has requested that the Lender, and the Lender has agreed
subject to the terms and conditions of this Agreement to establish a 364-day
revolving credit facility in an aggregate principal amount of up to $15,000,000
at any time outstanding;


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower and the Lender agree as follows:


Article IDEFINITIONS; CONSTRUCTION
Section 1.1.
Definitions. In addition to the other terms defined herein, the following terms
used herein shall have the meanings herein specified (to be equally applicable
to both the singular and plural forms of the terms defined):

“Acquisition” shall mean any transaction or a series of related transactions for
the purpose of, or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of a Person, or of any business or
division of any Person, (b) the acquisition of greater than 50% of the Capital
Stock, partnership interest, membership interest or other equity interests of
any Person, or otherwise causing a Person to become a Subsidiary, or (c) a
merger or consolidation of, or any other combination with, another Person (other
than a Person that is a Subsidiary).
“Additional Covenant” shall mean any affirmative or negative covenant or similar
restriction applicable to the Borrower or any of its Subsidiaries (regardless of
whether such provision is labeled or otherwise characterized as a covenant) the
subject matter of which either (i) is similar to that of any covenant in
Articles V, VI or VII of this Agreement, or related definitions in Section 1.1
of this Agreement, but contains one or more percentages, amounts or formulas
that is more restrictive than those set forth herein or more beneficial to the
holder or holders of the Indebtedness of the Borrower or its Subsidiaries
created or evidenced by the document in which such covenant or similar
restriction is contained (and such covenant or similar restriction shall be
deemed an Additional Covenant only to the extent that it is more restrictive or
more beneficial) or (ii) is different from the subject matter of any covenant in
Articles V, VI or VII of this Agreement, or related definitions in Section 1.1
of this Agreement.
“Additional Default” shall mean any provision contained in any document or
instrument creating or evidencing Indebtedness of the Borrower or any of its
Subsidiaries which permits the holder or holders of such Indebtedness to
accelerate (with the passage of time or giving of notice or both) the maturity
thereof or otherwise requires the Borrower or any of its Subsidiaries to
purchase such Indebtedness prior to the stated maturity thereof and which either
(i) is similar to any Default or Event of Default contained in Article VIII of
this Agreement, or related definitions in Section 1.1 of this Agreement, but
contains one or more percentages, amounts or formulas that is more restrictive
or has a shorter grace period than those set forth herein or is more beneficial
to the holder or holders of such other Indebtedness (and such provision shall be
deemed an Additional Default only to the extent that it is more restrictive or
more beneficial) or (ii) is different from the subject matter of any Default or
Event of Default contained in Article VIII of this Agreement, or related
definitions in Section 1.1 of this Agreement.
“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.
“Anti-Terrorism Laws” has the meaning given to such term in Section 4.16.
“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) the Lender, (ii) an
Affiliate of the Lender or (iii) an entity or an Affiliate of an entity that
administers or manages the Lender.
“Assignment and Acceptance” shall mean an Assignment and Acceptance entered into
by the Lender and an assignee, in the form of Exhibit A attached hereto.
“Availability Period” shall mean the period from the Closing Date to but
excluding the Maturity Date (or, if earlier, the date the Revolving Commitment
is terminated pursuant to Section 2.5 or 8.1 hereof).
“Bank of North Carolina” shall mean Bank of North Carolina, a state bank
chartered in the State of North Carolina and wholly-owned Subsidiary of the
Borrower.
“Base Rate” shall mean the greater of (i) 3.25% per annum and (ii) higher of:
(x) the prevailing rate of interest, on a per annum basis, described in the
Eastern Edition of The Wall Street Journal as the prime lending rate, as in
effect from time to time and (y) the Federal Funds Rate, as in effect from time
to time, plus one-half of one percent (0.50%) per annum. The Lender’s prime
lending rate is a reference rate and does not necessarily represent the lowest
or best rate actually charged to any customer. The Lender may make commercial
loans or other loans at rates of interest at, above or below the Lender’s prime
lending rate. Each change in the any of the rates described above in this
definition shall be effective from and including the date such change is
announced as being effective.
“Borrower SEC Documents” shall have the meaning set forth in Section 4.20
hereof.
“Borrowing” shall mean a borrowing of Revolving Loans hereunder.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in Columbus, Georgia are authorized or required by law to
close.
“Call Report” shall mean, with respect to each Financial Institution Subsidiary,
the “Consolidated Reports of Condition and Income” (FFIEC Form 031 or 041 or any
successor form of the Federal Financial Institutions Examination Council).
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital lease obligations on a balance sheet of such Person under GAAP, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
“Capital Stock” means any and all shares, equity interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including any preferred interests and preferred shares, partnership interests
and membership interests, and any and all warrants, rights or options to
purchase or other arrangements or rights to acquire any of the foregoing.
“Cash” means money, currency or a credit balance in any Deposit Account, in each
case, owned by the Borrower or its Subsidiaries, but only to the extent the
foregoing is not subject to any Lien (other than Liens permitted by Section
7.2).
“Change in Control” shall mean (a) with respect to the Borrower, the occurrence
of one or more of the following events: (i) any sale, lease, exchange or other
transfer (in a single transaction or a series of related transactions) of all or
a material portion of the assets of the Borrower to any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder in effect on the date hereof), or
(ii) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or “group” (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof) of: (x) 25.0% or more of the outstanding shares
of the Voting Stock of the Borrower and/or (y) other Capital Stock of the
Borrower representing 25.0% or more of the economic interests of the Borrower,
or (b) the Borrower shall own, directly or indirectly, less than 100% of the
Voting Stock of any Financial Institution Subsidiary.
“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 have been satisfied or waived in accordance with the terms of
this Agreement.
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
“Compliance Certificate” shall mean a certificate from the Chief Financial
Officer or the President of the Borrower in the form of, and containing the
certifications set forth in, the certificate attached hereto as Exhibit 5.1(c).
“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.
“Control” shall mean the power, directly or indirectly, to direct or cause the
direction of the management and policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have meanings
correlative thereto.
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
“Default Interest” shall have the meaning set forth in Section 2.6(b).
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
“Eligible Assignee” shall mean: (a) an Affiliate of the Lender or (b) an
Approved Fund.
“Employee Benefit Plan” shall have that meaning as defined in Section 3(3) of
ERISA and for which the Borrower or an ERISA Affiliate maintains, contributes to
or has an obligation to contribute to on behalf of participants who are or were
employed by the Borrower or its ERISA Affiliates or on behalf of beneficiaries
of such participants.
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute including any regulations
promulgated thereunder.
“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 303 of ERISA and Section 430 of the Code, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” shall mean with respect to the Borrower or any ERISA Affiliate,
(i) any “reportable event”, as defined in Section 4043 of ERISA with respect to
a Plan (other than an event for which the 30-day notice period is waived); (ii)
the failure to make required contributions when due to a Multiemployer Plan or
Plan or the imposition of a Lien in favor of a Plan under Section 430(k) of the
Code or Section 303(k) of ERISA; (iii) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (iv) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, or the imposition of an Lien in favor of
the PBGC under Title IV of ERISA; (v) the receipt from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (vi)
any other event or condition that might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan or Multiemployer Plan or for the imposition
of liability under Section 4069 or 4212(c) of ERISA; (vii) the incurrence of any
liability with respect to the withdrawal or partial withdrawal from any Plan
including the withdrawal from a Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer, as defined in Section
4001(a)(2) of ERISA, or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (viii) or the incurrence of any
Withdrawal Liability with respect to any Multiemployer Plan; (ix) the receipt of
any notice concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA) or in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of Section
432 of the Code or Section 305 of ERISA); or (x) a determination that a Plan is,
or is reasonably expected to be, in “at risk” status (within the meaning of
Section 430 of the Code or Section 303 of ERISA).
“Event of Default” shall have the meaning provided in Article VIII.
“Excluded Taxes” shall mean with respect to the Lender or any other recipient of
any payment to be made by or on account of any obligation of the Borrower
hereunder, (a) income or franchise taxes imposed on (or measured by) its net
income by the United States of America, or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of the Lender, in which its applicable lending office is
located, and (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the Lender
is located.
“FCPA” shall have the meaning set forth in Section 4.22 hereof.
“FDIC” shall mean the Federal Deposit Insurance Corporation.
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the Lender
from three Federal funds brokers of recognized standing selected by the Lender.
“Financial Institution Subsidiary” shall mean each of (a) those Financial
Institution Subsidiaries set forth on Schedule 4.12 and designated as a
“Financial Institution Subsidiary” and (b) each other Subsidiary hereafter
formed or acquired that is a regulated financial institution.
“Fiscal Quarter” shall mean each fiscal quarter (including the fiscal quarter at
the fiscal year-end) of the Borrower and its Subsidiaries.
“Fiscal Year” shall mean each fiscal year of the Borrower and its Subsidiaries.
“FRB” shall mean the Board of Governors of the Federal Reserve System.
“FR Y-9C Report” shall mean the “Consolidated Financial Statements for Bank
Holding Companies (FR Y-9C)” submitted by the Borrower as required by
Section 5(c) of the Bank Holding Company Act (12 U.S.C. 1844) and
Section 225.5(b) of Regulation Y (12 CFR 225.5(b)), or any successor or similar
replacement report.
“FR Y-9LP Report” shall mean the “Parent Company Only Financial Statements for
Large Bank Holding Companies (FR Y-9LP)” submitted by the Borrower as required
by Section 5(c) of the Bank Holding Company Act (12 U.S.C. 1844) and Section
225.5(b) of Regulation Y (12 CFR 225.5(b)), or any successor or similar
replacement report.
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.2.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, including without limitation, the FRB, the FDIC and any other
federal or state agency charged with the supervision or regulation of depositary
institutions or holding companies of depositary institutions (as used herein,
including any trust company subsidiaries whether or not they take deposits), or
engaged in the insurance of depositary institution deposits, or any court,
administrative agency or commission or other governmental agency, authority or
instrumentality having supervisory or regulatory authority with respect to the
Borrower and/or any of its Subsidiaries.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.
“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Immaterial Subsidiary” shall mean any Subsidiary (other than any Financial
Institutions Subsidiary) of the Borrower (or group of Subsidiaries of the
Borrower (other than any Financial Institutions Subsidiaries)) that (a) at any
time (i) has revenue attributable to such Subsidiary(ies) for the period of four
consecutive Fiscal Quarters most recently ended in an amount less than five
percent (5.0%) of the consolidated revenue of the Borrower and its Subsidiaries
for such period and (ii) holds assets with an aggregate fair market value of
less than five percent (5.0%) of the aggregate fair market value of the total
assets of the Borrower and its Subsidiaries.
“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.1(f), trade payables overdue by more
than 90 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all obligations of such Person under capital leases and all monetary
obligations of such Person under Synthetic Leases, (vi) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit, acceptances or similar extensions of credit, (vii) all
guarantees by such Person of Indebtedness of others, (viii) all Indebtedness of
a third party secured by any Lien on property owned by such Person, whether or
not such Indebtedness has been assumed by such Person, (ix) all obligations of
such Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Capital Stock of such Person, (x) all Hedging Obligations
of such Person; and (xi) all obligations of such Person in respect of any trust
preferred securities, preferred equity or other types of hybrid capital
securities issued by such Person. For purposes of determining the amount of
attributed Indebtedness from Hedging Obligations, the “principal amount” of any
Hedging Obligations at any time shall be the Net Mark-to-Market Exposure of such
Hedging Obligations.
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
“Investments” shall have the meaning set forth in Section 7.6.
“Lender” shall have the meaning assigned to such term in the opening paragraph
of this Agreement.
“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).
“Loan Documents” shall mean, collectively, this Agreement, the Revolving Credit
Note, and any and all other instruments, agreements, documents and writings
executed in connection with any of the foregoing.
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences whether or not related, a material
adverse change in, or a material adverse effect on, (i) the business, results of
operations, financial condition, assets, or liabilities of the Borrower and of
the Borrower and its Subsidiaries taken as a whole, (ii) the ability of the
Borrower to perform any of its material obligations under the Loan Documents,
(iii) the rights and remedies of the Lender under any of the Loan Documents or
(iv) the legality, validity or enforceability of any of the Loan Documents.
“Maturity Date” shall mean November 13, 2015.
“Money Laundering Laws” shall have the meaning set forth in Section 4.23 hereof.
“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.
“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).


“Notice of Borrowing” shall have the meaning as set forth in Section 2.2.
“Obligations” shall mean all indebtedness, obligations, liabilities and other
amounts owing by the Borrower to the Lender and, only with respect to Hedging
Transactions, any Affiliate of the Lender, pursuant to or in connection with
(a) this Agreement or any other Loan Document, including without limitation, all
principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
like proceeding relating to the Borrower, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding), all reimbursement
obligations under letters of credit, all Hedging Obligations of the Borrower,
fees, expenses, indemnification and reimbursement payments, costs and expenses
(including all fees and expenses of counsel to the Lender incurred pursuant to
this Agreement or any other Loan Document), whether direct or indirect, absolute
or contingent, liquidated or unliquidated, now existing or hereafter arising
hereunder or thereunder, together with all renewals, extensions, modifications
or refinancings thereof and (b) any agreement governing the provision to the
Borrower or any Subsidiary of treasury or cash management services.
“OFAC” shall have the meaning set forth in Section 4.24 hereof.
“Other Real Estate Owned” shall mean the sum, without duplication, of: (a) real
estate acquired in satisfaction of debts through foreclosure (as determined by
reference to the line item “foreclosed assets” under “Selected Financial Data”
(Non-performing assets) in the Borrower’s most recent Form 10-Q or 10-K, as
applicable) and (b) other real estate owned, as set forth on Schedule HC-M of
Borrower’s FR Y-9C Report.
“Other Taxes” shall mean any and all present and future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made by, or on behalf of, the Borrower hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Documents.
“Participant” shall have the meaning set forth in Section 9.4(d).
“Payment Office” shall mean the office of the Lender located at 3280 Peachtree
Rd NE, Suite 500, Atlanta, Georgia 30305, Attention: Vickie Summey, or such
other location as to which the Lender shall have given written notice to the
Borrower.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
“Permitted Acquisition” means any Acquisition by the Borrower or any Subsidiary,
whether by purchase, merger or otherwise, of all or substantially all of the
assets of, a majority of the Capital Stock of, or a business line or unit or a
division of, any Person; provided that:
(a)    at the time of such Acquisition and after giving effect thereto, no
Default or Event of Default shall have occurred or would result (on a pro forma
basis) from the making or consummation of such Acquisition;
(b)    all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable governmental authorizations and all such necessary and
appropriate authorizations and approvals from all applicable Governmental
Authorities having jurisdiction over the Borrower and any applicable Financial
Institution Subsidiary shall have been obtained and shall be in full force and
effect;
(c)    in the case of the acquisition of Capital Stock of a regulated financial
institution, all of the Capital Stock acquired or otherwise issued by such
Person or any newly formed, direct or indirect, Subsidiary of the Borrower in
connection with such Acquisition shall be owned 100% by the Borrower or its
Subsidiaries;
(d)    (i) such acquisition shall only involve a business permitted in
accordance with Section 7.3(c), and which business would not subject the Lender
to regulatory or third party approvals in connection with the exercise of its
rights and remedies under this Agreement or any other Loan Documents and (ii)
substantially all of the operations of which are located in the United States;
(e)    the Acquisition shall have been approved by the board of directors or
other governing body or controlling Person of the Person acquired or the Person
from whom such assets or division is acquired; and
(f)    the business and assets acquired in such acquisition shall be free and
clear of all Liens (other than Liens permitted by Section 7.2).
In the case of any Acquisition by the Borrower or any Subsidiary in which the
Borrower or such Subsidiary acquires, directly or indirectly, more than fifty
percent (50%) of the voting stock of any Person that is a regulated financial
institution, such acquired Person shall become a Financial Institution
Subsidiary for purposes of this Agreement. In the event the proposed Acquisition
does not satisfy one or more of the above criteria, but the Lender nevertheless,
in its sole discretion, consents to such Acquisition, such Acquisition shall
constitute a “Permitted Acquisition.”
“Permitted Encumbrances” shall mean
(i)    Liens imposed by law for taxes not yet past due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves are being maintained in accordance with GAAP;
(ii)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law created in the ordinary
course of business for amounts not yet past due or which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves are being maintained in accordance with GAAP;
(iii)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations and Liens arising by statute in connection with
worker’s compensation, unemployment insurance, old age benefits, social security
obligations, taxes, assessments, statutory obligations or other similar charges,
good faith cash deposits in connection with tenders, contracts or leases to
which the Borrower or any of its Subsidiaries is a party or other cash deposits
in any such foregoing case that is required to be made in the ordinary course of
business, provided in each case that the obligation is not for borrowed money
and that the obligation secured is not overdue or, if overdue, is being
contested in good faith by appropriate proceedings which prevent enforcement of
the matter under contest and adequate reserves have been established therefor;
(iv)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(v)    judgment and attachment Liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
(vi)    easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or materially interfere with the ordinary
conduct of business of the Borrower and its Subsidiaries taken as a whole;
(vii)    Liens, charges and encumbrances incidental to the conduct of the
business of the Financial Institution Subsidiaries incurred in the ordinary
course of business and consistent with past practices;
(viii)    Liens to secure public funds or other pledges of funds required by law
to secure deposits; and
(ix)    repurchase agreements, reverse repurchase agreements and other similar
transactions entered into by any Financial Institution Subsidiary in the
ordinary course of its banking, deposit or trust business;
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness (other than Permitted Financial Institution Subsidiary
Indebtedness).
“Permitted Financial Institution Subsidiary Indebtedness” means obligations
incurred by any Financial Institution Subsidiary in the ordinary course of
business in such circumstances as may be incidental or usual in carrying on the
banking or trust or mortgage business of a bank, thrift, trust company, or
mortgage company incurred in accordance with applicable laws and regulations and
safe and sound practices, including obligations incurred in connection with: (a)
any deposits with or funds collected by such Subsidiary; (b) the endorsement of
instruments for deposit or collection in the ordinary course of business; (c)
any bankers acceptance credit of such Subsidiary; (d) any check, note,
certificate of deposit, money order, traveler’s check, draft or bill of exchange
issued, accepted or endorsed by such Subsidiary or letter of credit issued by
such Subsidiary; (e) any discount with, borrowing from, or other obligation to,
any Federal Reserve Bank or any Federal Home Loan Bank; (f) any agreement made
by such Subsidiary to purchase or repurchase securities, loans or Federal funds
or any interest or participation in any thereof; (g) any guarantee, indemnity or
similar obligation incurred by such Subsidiary in the ordinary course of its
banking or trust business and consistent with past practices; (h) any
transaction in the nature of an extension of credit, whether in the form of a
commitment or otherwise, undertaken by such Subsidiary for the account of a
third party with the application of the same banking considerations and legal
lending limits that would be applicable if the transaction were a loan to such
party; (i) any transaction in which such Subsidiary acts solely in the fiduciary
or agency capacity; (j) other short-term liabilities similar to those enumerated
in clauses (a) and (f) above, including United States Treasury tax and loan
borrowings, (k) any Hedging Obligations or other obligations or liabilities
relating to Hedging Transactions entered into by such Subsidiary in connection
with facilitating the hedging risk of a customer of such Subsidiary or another
Financial Institution Subsidiary, but excluding any Hedging Obligations or other
obligations or liabilities relating to Hedging Transactions entered into for
speculative purposes or that are speculative in nature, (l) any Indebtedness of
one Financial Institution Subsidiary to another Financial Institution Subsidiary
and (m) any Indebtedness of such Subsidiary relating to letters of credit issued
or confirmed by a third party financial institution for the account of such
Subsidiary for the ultimate account of such Subsidiary’s customer.
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
“Plan” shall mean any Employee Benefit Plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate either (i) maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by any of them
(or on behalf of beneficiaries of such participants) or (ii) is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA or a “contributing sponsor” (as
defined in ERISA Section 4001(a)(13)).
“Qualified Plan” shall mean an Employee Benefit Plan that is intended to be
tax-qualified under Section 401(a) of the Code.
“Regulation D” shall mean Regulation D of the FRB, as the same may be in effect
from time to time, and any successor regulations.
“Regulatory Agreement” shall have the meaning set forth in Section 4.19 hereof.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a managing director of the Borrower or such other representative of the
Borrower as may be designated in writing by any one of the foregoing with the
consent of the Lender; and, with respect to the financial covenants only, the
chief financial officer, controller or the treasurer of the Borrower.
“Revolving Commitment” shall mean the obligation of the Lender to make Revolving
Loans hereunder in an aggregate principal amount not exceeding $15,000,000 at
any time outstanding.
“Revolving Credit Note” shall mean a promissory note of the Borrower made
payable to the order of the Lender in the principal amount of $15,000,000, in
substantially the form of Exhibit B.
“Revolving Loan” shall have the meaning set forth in Section 2.1.
“RICO Related Law” shall mean the Racketeer Influenced and Corrupt Organizations
Act of 1970 or any other federal, state or local law for which forfeiture of
assets is a potential penalty.
“Sarbanes-Oxley Act” shall have the meaning set forth in Section 4.21 hereof.
“Solvent” shall have the meaning set forth in Section 4.17.
“Subordinated Notes” means the 5.5% Fixed to Floating Rate Subordinated Notes
due 2024 issued by the Borrower pursuant to the Subordinated Indenture, dated as
of September 30, 2014, between the Borrower, as issuer, and Wilmington Trust,
National Association, as trustee, as supplemented by the First Supplemental
Indenture, dated as of September 30, 2014.
“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, Controlled or held, or (ii) that is, as
of such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise indicated, all references to “Subsidiary” under this Agreement shall
mean a Subsidiary of the Borrower.
“Synthetic Lease” of any Person shall mean (a) a lease designed to have the
characteristics of a loan for federal income tax purposes while obtaining
operating lease treatment for financial accounting purposes, or (b) an agreement
for the use or possession of property creating obligations that are not required
to appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person would be characterized by a court of competent
jurisdiction as indebtedness of such Person.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Voting Stock” shall mean shares of Capital Stock entitled to vote generally in
the election of directors.


“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
Section 1.2.
Accounting Terms and Determination. Unless otherwise defined or specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared, in accordance with GAAP as in effect
from time to time, applied on a basis consistent (except for such changes
approved by the Borrower’s independent public accountants) with the most recent
audited consolidated financial statement of the Borrower delivered pursuant to
Section 5.1(a) (or, if no such financial statements have been delivered, on a
basis consistent with the audited consolidated financial statements of the
Borrower and its Subsidiaries last delivered to the Lender in connection with
this Agreement); provided, that if the Borrower notifies the Lender that the
Borrower wishes to amend any covenant in Article VI to eliminate the effect of
any change in GAAP on the operation of such covenant (or if the Lender notifies
the Borrower that the Lender wishes to amend Article VI for such purpose), then
the Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Lender. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Accounting
Standards Codification Section 825-10 to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein.

Section 1.3.
Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. The words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”. In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including” and the word
“to” means “to but excluding”. Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as it was originally executed or as it may from time to time be amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (iii) the words “hereof”, “herein” and
“hereunder” and words of similar import shall be construed to refer to this
Agreement as a whole and not to any particular provision hereof, (iv) all
references to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles, Sections, Exhibits and Schedules to this Agreement; (v) all
references to a specific time shall be construed to refer to Columbus, Georgia
time, unless otherwise indicated; and (vi) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time. To the extent
that any of the representations and warranties contained in Article IV of this
Agreement is qualified by “Material Adverse Effect”, then the qualifier “in any
material respect” contained in Section 8.1(c) shall not apply. Unless otherwise
expressly provided herein, all references to dollar amounts shall mean Dollars.

ARTICLE II    AMOUNT AND TERMS OF THE REVOLVING LOAN
Section 2.1.
Revolving Loan Commitment. Subject to the terms and conditions set forth herein,
including, without limitation, satisfaction of the conditions set forth in
Sections 3.1 and 3.2, the Lender agrees to make revolving loans (the “Revolving
Loans”) to the Borrower, from time to time during the Availability Period, in an
aggregate principal amount outstanding at any time that shall not exceed the
Revolving Commitment. During the Availability Period, the Borrower shall be
entitled to borrow, prepay and reborrow Revolving Loans in accordance with the
terms and conditions of this Agreement; provided, however, that the Borrower may
not borrow or reborrow should there exist a Default or Event of Default.

Section 2.2.
Procedure for Borrowing Revolving Loans. The Borrower shall give the Lender
written notice (or telephonic notice promptly confirmed in writing) of its
request for Borrowing substantially in the form of Exhibit 2.2 attached hereto
(the “Notice of Borrowing”) prior to 11:00 a.m. on the date that is one (1)
Business Day prior to the date of such Borrowing. The Notice of Borrowing shall
be irrevocable and shall specify: (i) the aggregate principal amount of such
Borrowing, (ii) the date of the Borrowing (which shall be a Business Day) and
(iii) the account of the Borrower to which the proceeds of the Revolving Loan
should be credited. The aggregate principal amount of each Revolving Loan shall
not be less than $500,000 or a larger multiple of $100,000.




LEGAL02/35186719v5

--------------------------------------------------------------------------------






Section 2.3.
Funding of Borrowing. Subject to the terms and conditions herein, following the
receipt of Notice of Borrowing as described in Section 2.2, by no later than
1:00 p.m. Eastern time on the date specified in the Notice of Borrowing, the
Lender will make the proceeds of the requested Revolving Loan available to the
Borrower by effecting a wire transfer of such amounts to an account designated
by the Borrower to the Lender as set forth in the Notice of Borrowing.

Section 2.4.
(Intentionally Omitted).

Section 2.5.    Repayment of Revolving Loans; Prepayments; Commitment
Reductions.
(a)    The Revolving Commitment shall terminate on the Maturity Date and the
Borrower unconditionally promises to pay to the Lender the then unpaid principal
amount of, and all accrued but unpaid interest on, all of the Revolving Loans on
the Maturity Date.
(b)    Upon at least two (2) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Lender (which notice shall be
irrevocable), the Borrower may reduce the Revolving Commitment in part or
terminate the Revolving Commitment in whole; provided, that (i) any partial
reduction pursuant to this Section 2.5(b) shall be in an amount of at least
$500,000 and any larger multiple of $100,000 and (ii) no such reduction shall be
permitted which would reduce the Revolving Commitment (after giving effect
thereto and any concurrent prepayments made hereunder) to an amount less than
the outstanding Revolving Loans of the Lender.
(c)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, without premium or penalty, by giving
irrevocable written notice (or telephonic notice promptly confirmed in writing)
to the Lender no later than 11:00 a.m. not less than one (1) Business Day prior
to the date of such prepayment. Each prepayment notice shall be irrevocable and
shall specify the proposed date of such prepayment and the principal amount of
the outstanding Revolving Loans to be prepaid. If such notice is given, the
aggregate amount specified in such notice shall be due and payable on the date
designated in such notice, together with accrued interest to such date on the
amount so prepaid in accordance with Section 2.15(a). Each prepayment of a
Borrowing shall be applied ratably to the Revolving Loans comprising such
Borrowing.
(d)    If at any time the aggregate principal amount of all outstanding
Revolving Loans exceeds the Revolving Commitment, the Borrower shall
immediately, upon demand, pay to the Lender the amount of such excess.
(e)    All voluntary prepayments of the Revolving Loans pursuant to
Section 2.5(c), and all payments received by the Lender after an Event of
Default, shall be applied as follows:
first, to the payment of all fees, and all expenses specified in Section 9.3, to
the full extent thereof;
second, to the payment of any accrued Default Interest, if any;
third, to the payment of any accrued interest with respect to the Revolving
Loans;
fourth, to the outstanding principal of the Revolving Loans until all such Loans
are repaid in full;
fifth, to all other Obligations owed to the Lender, until paid in full; and
sixth, any remaining amounts shall be paid to the Borrower or its designee.
Section 2.6.
Rates and Payment of Interest on Revolving Loans.

(a)    The Borrower shall pay interest on each Revolving Loan at the Base Rate
in effect from time to time.
(b)    Following the occurrence of an Event of Default, the Borrower shall pay
interest (“Default Interest”) with respect to all outstanding Revolving Loans
hereunder and all other Obligations under this Agreement, at the Base Rate plus
2.00% per annum.
(c)    Interest on the outstanding principal amount of each Revolving Loan shall
accrue from and including the date of the making of such Revolving Loan to but
excluding the date of any repayment thereof. Interest shall be payable in
arrears on the last day of each calendar month and on the Maturity Date. All
Default Interest shall be payable on demand.
(d)    The Lender shall determine the interest rate applicable to each Revolving
Loan hereunder and any such determination shall be conclusive and binding for
all purposes, absent manifest error.
Section 2.7.
Fees.

The Borrower shall pay to the Lender an upfront fee equal to 0.50% of the
aggregate principal amount of the Revolving Commitment, which shall be due and
payable on the Closing Date.
Section 2.8.
Computation of Interest and Fees. Interest hereunder based on the Lender’s prime
lending rate shall be computed on the basis of a year of 365 days (or 366 days
in a leap year) and paid for the actual number of days elapsed (including the
first day but excluding the last day). All other computations of interest and
fees hereunder shall be made on the basis of a year of 360 days for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest or fees are payable (to the extent computed
on the basis of days elapsed). Each determination by the Lender of an interest
amount or fee hereunder shall be made in good faith and, except for manifest
error, shall be final, conclusive and binding for all purposes.

Section 2.9.
(Intentionally Omitted).

Section 2.10.
Evidence of Indebtedness. The Lender shall maintain in accordance with its usual
practice appropriate records evidencing the Indebtedness of the Borrower to the
Lender resulting from the Revolving Loans made or held by the Lender, including
the amounts of principal and interest payable thereon and paid to the Lender
from time to time under this Agreement. The entries made in such records shall
be prima facie evidence (absent manifest error) of the existence and amounts of
the obligations of the Borrower therein recorded; provided, that the failure or
delay of the Lender in maintaining or making entries into any such record or any
error therein shall not in any manner affect the obligation of the Borrower to
repay the Revolving Loans (both principal and unpaid accrued interest) in
accordance with the terms of this Agreement. On the Closing Date, the Borrower
will execute and deliver a Revolving Credit Note to the Lender.

Section 2.11.
(Intentionally Omitted).

Section 2.12.
(Intentionally Omitted).

Section 2.13.
(Intentionally Omitted).

Section 2.14.
Taxes.

(a)    Any and all payments by or on account of any Obligation of the Borrower
under this Agreement shall be made free and clear of and without deduction for
any Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Lender shall receive an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    The Borrower shall indemnify the Lender, within ten Business Days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Lender on or with respect to any payment by or on account of
any obligation of the Borrower hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided, that Lender shall make written demand for indemnification
pursuant to this Section 2.14 no later than 180 days after the later of the date
on which Lender makes payment to the relevant Governmental Authority or files a
final tax return in respect thereof. A certificate as to the amount of such
payment or liability, together with reasonable evidence of such payment, as
applicable, delivered to the Borrower by the Lender shall be conclusive absent
manifest error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Lender the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Lender.
Section 2.15.
Payments Generally.

(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees or other amounts prior to 12:00 noon, on
the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Lender, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Lender at the Payment Office. If any payment hereunder
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be made payable for the period of such
extension. All payments hereunder shall be made in Dollars.
(b)    If at any time insufficient funds are received by and available to the
Lender to pay fully all amounts of principal, interest and fees then due
hereunder, such funds shall be applied first, towards payment of interest and
fees then due hereunder, and second, towards payment of principal then due
hereunder.
ARTICLE III    CONDITIONS PRECEDENT TO EFFECTIVENESS AND BORROWING
Section 3.1.
Conditions To Effectiveness and Initial Borrowing. The obligation of the Lender
to fund the Revolving Loans under this Agreement after the date hereof shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.2).

(a)    The Lender shall have received all fees and other amounts due and payable
on or prior to the Closing Date, including, without limitation (i) reimbursement
or payment of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to the Lender that are invoiced no later than 10:00
a.m. (Eastern) on the Closing Date) required to be reimbursed or paid by the
Borrower hereunder, under any other Loan Document and (ii) all fees payable to
the Lender in accordance with this Agreement or any other written agreement
between the Borrower and the Lender;
(b)    The Lender (or its counsel) shall have received the following, each in
form and substance reasonably satisfactory to the Lender:
(i)    a counterpart of this Agreement signed by or on behalf of each party
hereto;
(ii)    a duly executed Revolving Credit Note payable to the Lender;
(iii)    a certificate of the Secretary or Assistant Secretary of the Borrower
in the form of Exhibit 3.1(b)(iii), attaching and certifying copies of its
bylaws and of the resolutions of its board of directors, authorizing the
execution, delivery and performance of the Loan Documents and certifying the
name, title and true signature of each officer of the Borrower executing the
Loan Documents;
(iv)    (a) certified copies of the articles of incorporation of the Borrower,
together with certificates of good standing or existence, as may be available
from the Secretary of State of the jurisdiction of incorporation of the Borrower
and each other jurisdiction where the Borrower is required to be qualified to do
business as a foreign corporation, and (b) certificates of good standing or
existence with respect to each material Subsidiary of the Borrower (which shall
include, in any event, each Financial Institution Subsidiary), as may be
available from the Secretary of State of the jurisdiction of incorporation of
each such Subsidiary and each other jurisdiction where such material Subsidiary
is required to be qualified to do business as a foreign corporation;
(v)    a favorable written opinion of Troutman Sanders LLP, counsel to the
Borrower, addressed to the Lender, and covering such matters relating to the
Borrower, the Loan Documents and the transactions contemplated therein as the
Lender shall reasonably request;
(vi)    a certificate in the form of Exhibit 3.1(b)(vi), dated the Closing Date
and signed by a Responsible Officer, certifying that (w) no Default or Event of
Default exists, (x) all representations and warranties of the Borrower set forth
in the Loan Documents are true and correct on and as of the Closing Date, (y)
since June 30, 2014, there shall have been no change, event or other
circumstance which has had or could reasonably be expected to have a Material
Adverse Effect and (z) no consents, approvals, authorizations, registrations,
filings or orders of the type described in Section 3.1(b)(vii) below are
required to be made or obtained in connection with the execution, delivery,
performance, validity and enforceability of the Loan Documents or any
transaction contemplated thereby, other than those that have been obtained;
(vii)    certified copies of all consents, approvals, authorizations,
registrations and filings and orders required to be made or obtained under any
applicable laws, or by any contractual obligation of the Borrower, in connection
with the execution, delivery, performance, validity and enforceability of the
Loan Documents or any of the transactions contemplated hereby or thereby, and
such consents, approvals, authorizations, registrations, filings and orders
shall be in full force and effect and all applicable waiting periods shall have
expired, and no investigation or inquiry by any Governmental Authority regarding
the Revolving Loans or any transactions being financed with the proceeds thereof
shall be ongoing;
(viii)    [Reserved];
(ix)    the results of a recent UCC, tax, judgment and lien searches in respect
of the Borrower, and such searches shall reveal no Liens of record other than
Liens permitted pursuant to Section 7.2;
(x)    a certificate from the Borrower’s insurance broker or other evidence
satisfactory to it that all insurance required to be maintained pursuant to
clause (b) of Section 5.8 is in full force and effect;
(xi)    evidence of the filing of a Uniform Commercial Code Form UCC‑1 negative
pledge filing against the Borrower with the Office of the Secretary of State of
the State of North Carolina; and
(xv)    such other documents, agreements and instruments as the Lender may
reasonably request.
Section 3.2.
Each Revolving Loan. The obligation of each Lender to make each Revolving Loan
under this Agreement is subject to the satisfaction of the following conditions:



(a)    at the time of and immediately after giving effect to such Revolving
Loan, no Default or Event of Default shall exist;


(b)    all representations and warranties of the Borrower herein shall be true
and correct in all material respects on and as of the date of such Revolving
Loan both before and after giving effect thereto (except for representations and
warranties expressly made as of a specified date, which such representations and
warranties shall be true and correct in all material respects as of such date);


(c)    since June 30, 2014, there shall have been no change which has had or
could reasonably be expected to have a Material Adverse Effect;


(d)    no applicable legislation has been passed or any suit or other proceeding
has been instituted the effect of which is to prohibit, enjoin (or to declare
unlawful or improper) or otherwise adversely affect, in the Lender’s reasonable
judgment, the Borrower’s performance of its obligations hereunder, and no
litigation or governmental proceeding has been instituted or threatened in
writing against the Borrower or any Financial Institution Subsidiary or any of
their officers which, in the reasonable discretion of the Lender, may materially
and adversely affect the financial condition or operations of the Borrower or
such Financial Institution Subsidiary;


(e)    the Lender shall have received a duly executed Notice of Borrowing in
accordance with Section 2.2 hereof; and


(f)    the Lender shall have received such other documents, certificates,
information or legal opinions as it may reasonably request, all in form and
substance reasonably satisfactory to the Lender.


Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a),
(b), (c) and (d) of this Section 3.2.


ARTICLE IV    REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to Lender as follows, as of the Closing
Date, and as of the date of the making of each Revolving Loan hereunder:
Section 4.1.
Existence; Power. Each of the Borrower and its Subsidiaries (i) is duly
organized and validly existing as a corporation, bank or other entity, as the
case may be, under the laws of the jurisdiction of its organization, (ii) has
all requisite power and authority to carry on its business as now conducted, and
(iii) is in good standing in its jurisdiction of organization and is duly
qualified to do business, in each jurisdiction where such qualification is
required, except where a failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect. The Borrower is duly registered
as a bank holding company under the Bank Holding Company Act of 1956, as
amended. The Financial Institution Subsidiaries are the only “significant
subsidiar(ies)” of the Borrower (as such term is defined in Rule 1-02 of
Regulation S-X) and have been duly organized and are validly existing and in
good standing under the laws of the jurisdiction of their respective
incorporation or other organization, have the requisite corporate power and
authority to own, lease and operate their respective properties, and to conduct
their respective businesses. The deposit accounts of each Financial Institution
Subsidiary are insured up to the applicable limits by the Deposit Insurance Fund
of the FDIC to the fullest extent permitted by law and the rules and regulations
of the FDIC, and no proceeding for the revocation or termination of such
insurance is pending or, to the knowledge of the Borrower, threatened in
writing.

Section 4.2.
Organizational Power; Authorization. The Borrowing, and the execution, delivery
and performance by the Borrower of each of the Loan Documents are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate, and if required, stockholder, action. This Agreement has been duly
executed and delivered by the Borrower and constitutes, and each other Loan
Document when executed and delivered by the Borrower will constitute, valid and
binding obligations of the Borrower, enforceable against it in accordance with
their respective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.

Section 4.3.
Governmental Approvals; No Conflicts. The execution, delivery and performance by
the Borrower of this Agreement and the other Loan Documents (a) do not require
any consent or approval of, registration or filing with, or any action by, any
Governmental Authority, except those as have been obtained or made and are in
full force and effect, (b) will not violate any applicable law or regulation or
the articles of incorporation or by-laws of the Borrower or any order of any
Governmental Authority binding upon Borrower, (c) will not violate or result in
a default under any indenture, material agreement or other material instrument
binding on the Borrower or any of its Subsidiaries or any of their respective
assets or give rise to a right thereunder to require any payment to be made by
the Borrower or any such Subsidiary and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any Subsidiary. All
necessary regulatory approvals have been obtained for the Borrower and its
Subsidiaries to conduct their respective businesses.

Section 4.4.
Financial Statements. The Borrower has furnished to the Lender (i) the audited
consolidated balance sheet of the Borrower and its Subsidiaries as of December
31, 2013 and the related consolidated statements of income, shareholders’ equity
and cash flows for the fiscal year then ended prepared by Cherry Bekaert LLP and
(ii) the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of September 30, 2014, and the related unaudited consolidated
statements of income and cash flows for the Fiscal Quarter and year-to-date
period then ending, certified by a Responsible Officer, subject to normal
year-end adjustments and the absence of footnotes. Such financial statements
fairly present, in all material respects, the consolidated financial position of
the Borrower and its Subsidiaries as of such date and the consolidated results
of operations and cash flows for such period in conformity with GAAP
consistently applied. Since June 30, 2014, there have been no changes with
respect to the Borrower and its Subsidiaries which have had or could reasonably
be expected to have, singly or in the aggregate, a Material Adverse Effect. In
addition, the Borrower has provided to the Lender copies of the Call Reports
filed by its Financial Institution Subsidiaries for the period ending September
30, 2014, and copies of the FRY-9LP Report and the FRY-9C Report filed by the
Borrower for the period ending September 30, 2014. Each of such reports filed by
the Borrower or the Financial Institution Subsidiaries with any Governmental
Authority is true and correct in all material respects and is in accordance with
the respective books of account and records of the Borrower and the Financial
Institution Subsidiaries, and has been prepared in accordance with applicable
banking regulations, rules and guidelines on a basis consistent with prior
periods, and fairly and accurately presents, in all material respects, the
financial condition of the Borrower and the Financial Institution Subsidiaries
and their respective assets and liabilities and the results of their respective
operations as of such date.

Section 4.5.
Litigation Matters and Enforcement Actions. No litigation, investigation or
proceeding of or before any arbitrators or Governmental Authorities is pending
against, or, to the knowledge of the Borrower, threatened in writing against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination that could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect or (ii) which in any manner draws into question the validity or
enforceability of this Agreement or any other Loan Document. None of the
Borrower, or any of the Financial Institution Subsidiaries, or any of their
respective officers or directors, is now operating under any currently effective
written restrictions agreed to by the Borrower or any of the Financial
Institution Subsidiaries, or agreements, memoranda, or written commitments by
the Borrower or any of the Financial Institution Subsidiaries (other than
restrictions of general application) imposed or required by any Governmental
Authority nor are any such restrictions threatened or agreements, memoranda or
commitments being sought by any Governmental Authority.

Section 4.6.
Compliance with Laws and Agreements. The Borrower and each Subsidiary is in
compliance with all applicable laws (including without limitation all
Environmental Laws and all federal and state banking statutes) and all rules,
regulations (including without limitation all applicable federal and state
banking regulations) and orders of any Governmental Authority, except where
failure to do so could not reasonably be expected to result in a Material
Adverse Effect. Neither the Borrower nor any of the Financial Institution
Subsidiaries is in material default in the performance, observance or
fulfillment of any of the terms, obligations, covenants, conditions or
provisions contained in any indenture or other agreement creating, evidencing or
securing indebtedness of any kind or pursuant to which any such indebtedness is
issued, or other material agreement or instrument to which the Borrower or any
Financial Institution Subsidiary is a party or by which the Borrower or any such
Financial Institution Subsidiary or any of their respective properties may be
bound or affected.

Section 4.7.
Investment Company Act. Neither the Borrower nor any of its Subsidiaries is an
“investment company”, as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

Section 4.8.
Taxes. The Borrower and its Subsidiaries have timely filed or caused to be filed
all Federal income tax returns and all other material tax returns that are
required to be filed by them, and have paid all taxes shown to be due and
payable on such returns or on any assessments made against it or its property
and all other taxes, fees or other charges imposed on it or any of its property
by any Governmental Authority, except (i) to the extent the failure to do so
would not have a Material Adverse Effect or (ii) where the same are currently
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves.

Section 4.9.
Margin Regulations. None of the proceeds of any Revolving Loan will be used for
“purchasing” or “carrying” any “margin stock” with the respective meanings of
each of such terms under Regulation U as now and from time to time hereafter in
effect or for any purpose that violates the provisions of Regulation U.

Section 4.10.
ERISA. (a)    No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The “benefit obligations” of all Plans did not, as of
the most recent valuation date, exceed the “fair market value of the assets” of
such Plans by more than $1,000,000. No event has occurred since the most recent
valuation date that would cause the “benefit obligations” of all Plans to exceed
the “fair market value of the assets” of such Plans by the dollar amount
specified in the previous sentence. The terms “benefit obligations” and “fair
market value of assets” shall be determined by and with such terms defined in
accordance with Statement of Financial Accounting Standards No. 158.

(a)    Each Employee Benefit Plan is in compliance in all material respects with
the applicable provisions ERISA, the Code and other applicable law. Except with
respect to Multiemployer Plans, each Qualified Plan (I) has received a favorable
determination from the IRS applicable to the Qualified Plan’s current remedial
amendment cycle (as described in Revenue Procedure 2007-44 or “2007-44” for
short), (II) has timely filed for a favorable determination letter from the IRS
during its staggered remedial amendment cycle (as defined in 2007-44) and such
application is currently being processed by the IRS, (III) has filed for a
determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired or (IV) is maintained under a prototype or
volume submitter plan and may rely upon a favorable opinion or letter issued by
the IRS with respect to such prototype or volume submitter plan. No event has
occurred which would cause the loss of the Borrower’s or any ERISA Affiliate’s
reliance on the Qualified Plan’s favorable determination letter or opinion or
advisory letter.
(b)    With respect to any Employee Benefit Plan that is a retiree welfare
benefit arrangement, all amounts have been accrued on the Borrower’s financial
statements in accordance with, and to the extent required by, Statement of
Financial Accounting Standards No. 106.
(c)    Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) there are no pending or to the
best of the Borrower’s knowledge, threatened claims, actions or lawsuits or
action by any Governmental Authority, participant or beneficiary with respect to
an Employee Benefit Plan; (ii) there are no violations of the fiduciary
responsibility rules with respect to any Employee Benefit Plan; and (iii)
neither the Borrower nor ERISA Affiliate has engaged in a non-exempt “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the Code,
in connection with any Employee Benefit Plan, that would subject the Borrower to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or Section
4975 of the Code.
Section 4.11.
Disclosure. The Borrower has disclosed to the Lender all agreements,
instruments, and corporate or other restrictions to which the Borrower or any of
its Subsidiaries is subject, and all other matters known to any of them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports (including without limitation all
reports that the Borrower is required to file with the Securities and Exchange
Commission), financial statements, certificates or other information furnished
by or on behalf of the Borrower to the Lender in connection with this Agreement
or any other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by any other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, taken as a whole, in light of the circumstances under which
they were made, not misleading.

Section 4.12.
Subsidiaries. Schedule 4.12 sets forth the name of, the ownership interest of
the Borrower in, and the jurisdiction of incorporation of Financial Institution
Subsidiary and each other Subsidiary, in each case as of the Closing Date. All
of the Capital Stock of each of the Borrower’s Subsidiaries has been duly
authorized and validly issued, and is fully paid and non-assessable. Except as
set forth on Schedule 4.12, the Borrower owns all of the issued and outstanding
Capital Stock of each of its Subsidiaries free and clear of any Lien (other than
Liens permitted by Section 7.2).

Section 4.13.
Dividend Restrictions; Other Restrictions. (a) Except as applicable generally to
North Carolina charted commercial banks, no Financial Institution Subsidiary of
the Borrower is currently prohibited, directly or indirectly, under any order of
any Governmental Authority (other than orders applicable to bank or savings and
loan holding companies and their subsidiaries generally), under any applicable
law, or under any agreement or other instrument to which it is a party or is
subject, from paying any dividends to the Borrower, from making any other
distribution on such Subsidiary’s Capital Stock, from repaying to the Borrower
or any other Subsidiary of the Borrower any loans or advances to such Subsidiary
or from transferring any of such Subsidiary’s properties, assets, or operations
to the Borrower or any other Subsidiary of the Borrower.

(a)    Neither the Borrower nor any Subsidiary is under investigation by, or is
operating under any restrictions (excluding any restrictions on the payment of
dividends referenced in subsection (a) above) imposed by or agreed to with, any
Governmental Authority, other than routine examinations by such Governmental
Authorities.
(b)    Except as set forth as an exhibit to the Borrower’s Form 10-K for its
fiscal year ended December 31, 2013, or its Quarterly Reports on Form 10-Q for
its Fiscal Quarters ended June 30, 2014 and September 30, 2014, or reports on
Form 8-K filed during 2014, or described therein, neither the Borrower nor any
of the Financial Institution Subsidiaries is a party, nor is bound by, any
material contract or agreement or instrument, or subject to any charter or other
corporate restriction, that is of a type that the Borrower is required to file
as an exhibit to its Form 10-K annual reports or otherwise describe therein.
Section 4.14.
Capital Measures. Each of Borrower and its Financial Institution Subsidiaries is
“well-capitalized” (as such term is defined at 12 C.F.R. 225.2(r) or the
relevant regulation of the Borrower’s or each of its Financial Institution
Subsidiaries’ primary federal bank regulator), and “well managed” (as that term
is defined at 12 C.F.R. 225.2(s) or the relevant regulation of the Borrower’s or
each of its Financial Institutions Subsidiaries’ primary federal bank
regulator), and the rating of each Financial Institution Subsidiary under the
Community Reinvestment Act of 1997 (“CRA”) is no less than “satisfactory.”
Neither the Borrower nor any Financial Institution Subsidiary has been informed
by any Governmental Authority that its status as “well-capitalized,” “well
managed” or, in the case of each Financial Institution Subsidiary, for CRA
purposes, “satisfactory,” will change within one (1) year.

Section 4.15.
Ownership of Property. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid rights in, all of its real and personal property material to
the operation of its business, including all such properties reflected in the
most recent audited consolidated balance sheet of the Borrower referred to in
Section 4.4 or purported to have been acquired by the Borrower or any Subsidiary
after said date (except as sold or otherwise disposed of in the ordinary course
of business or as otherwise permitted hereunder), in each case free and clear of
Liens other than those Liens permitted by Section 7.2. All leases that
individually or in the aggregate are material to the business or operations of
the Borrower and its Subsidiaries are valid and subsisting and are in full
force.

(a)    Each of the Borrower and its Subsidiaries owns, or is licensed, or
otherwise has the right to use, all patents, trademarks, service marks, trade
names, copyrights and other intellectual property material to its business, and,
to Borrower’s knowledge, the use thereof by the Borrower and its Subsidiaries
does not infringe in any material respect on the rights of any other Person.
(b)    The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower, in such amounts with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or any applicable Subsidiary
operates.
Section 4.16.
Patriot Act. Each of the Borrower and its Subsidiaries is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (ii) the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001) (such laws and regulations
collectively referred to herein as “Anti-Terrorism Laws”). No part of the
proceeds of the Obligations will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

Section 4.17.
Solvency. After giving effect to the execution and delivery of the Loan
Documents and the making of each Revolving Loan under this Agreement and the
application of the proceeds thereof, neither the Borrower nor any of its
Subsidiaries (other than any of its Immaterial Subsidiaries) will be
“insolvent,” within the meaning of such term as defined in § 101(32) of Title 11
of the United States Code, as amended from time to time, or will not be unable
to pay its debts generally as such debts become due, or will have an
unreasonably small capital to engage in any business or transaction, whether
current or contemplated (“Solvent”).

Section 4.18.
Labor Relations. There are no strikes, lockouts or other material labor disputes
or grievances against the Borrower or any Subsidiary, or, to the Borrower’s
knowledge, threatened in writing against or affecting the Borrower or any
Subsidiary, and no significant unfair labor practice, charges or grievances are
pending against the Borrower or any Subsidiary, or to the Borrower’s knowledge,
threatened in writing against any of them before any Governmental Authority, in
each case that could be reasonably expected to have a Material Adverse Effect.
All payments due from the Borrower or any Subsidiary pursuant to the provisions
of any collective bargaining agreement have been paid or accrued as a liability
on the books of the Borrower or such Subsidiary, except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

Section 4.19.
Regulatory Matters. Neither the Borrower nor any of its Financial Institution
Subsidiaries is subject or is party to, or has received any written notice or
written advice that any of them may become subject or party to any investigation
with respect to, any corrective, suspension or cease-and-desist order,
agreement, consent agreement, memorandum of understanding or other regulatory
enforcement action, proceeding or order with or by, or is a party to any
commitment letter or similar undertaking to, or is subject to any directive by,
or has been a recipient of any supervisory letter from, or has adopted any board
resolutions at the request of, any Governmental Authority that currently relates
to or restricts in any material respect the conduct of their business or that in
any manner relates to their capital adequacy, credit policies, management or
business (each, a “Regulatory Agreement”), nor has the Borrower or any of its
Financial Institution Subsidiaries been advised in writing by any Governmental
Authority that it is considering issuing or requesting any Regulatory Agreement.
There is no material unresolved violation, criticism or exception by any
Governmental Authority with respect to any report or statement relating to any
examinations of the Borrower or any of its Financial Institution Subsidiaries.
The Borrower and its Financial Institution Subsidiaries are in compliance in all
material respects with all laws administered by any Governmental Authority.

Section 4.20.
SEC Reports. The Borrower has timely filed with or furnished to, as applicable,
the Securities and Exchange Commission (the “SEC”) all registration statements,
prospectuses, reports, schedules, forms, statements and other documents
(including exhibits and all other information incorporated by reference)
required to be filed or furnished by it with the SEC since January 1, 2011 (the
“Borrower SEC Documents”). All such Borrower SEC Documents that Borrower has so
filed or furnished prior to the date hereof are available on the SEC’s website.
As of their respective filing dates (or, if amended or superseded by a
subsequent filing, as of the date of the last such amendment or superseding
filing prior to the date hereof), each of the Borrower SEC Documents complied as
to form in all material respects with the applicable requirements of the
Securities Act and Exchange Act applicable to such Borrower SEC Documents. None
of the Borrower SEC Documents, including any financial statements, schedules or
exhibits included or incorporated by reference therein at the time they were
filed or furnished (or, if amended or superseded by a subsequent filing, as of
the date of the last such amendment or superseding filing prior to the date
hereof), contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. None of the Borrower’s Subsidiaries is required to file with or
furnish to the SEC any forms, reports or other documents.

Section 4.21.
Accounting Controls and Disclosure Controls. The Borrower and each of its
Subsidiaries maintain effective internal control over financial reporting (as
defined under Rule 13-a15 and 15d-15 of the 1934 Act Regulations) and a system
of internal accounting controls sufficient to provide reasonable assurances
that: (A) transactions are executed in accordance with management’s general or
specific authorization; (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (C) access to assets is permitted only in accordance
with management’s general or specific authorization; (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences; and
(E) any interactive data in eXtensible Business Reporting Language included in
the Borrower’s SEC filings fairly presents the required information and is
prepared in accordance with the SEC’s rules and guidelines applicable thereto.
Since the end of the Borrower’s most recent audited fiscal year, there has been
(1) no material weakness in the Borrower’s internal control over financial
reporting (whether or not remediated) and (2) no change in the Borrower’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Borrower’s internal control over
financial reporting. The Borrower and each of its Subsidiaries maintain an
effective system of disclosure controls and procedures (as defined in Rule
13a-15 and Rule 15d-15 of the 1934 Act Regulations) that are designed to ensure
that the information required to be disclosed by the Borrower in the reports
that it files or submits under the 1934 Act is recorded, processed, summarized
and reported, within the time periods specified in the SEC’s rules and forms,
and is accumulated and communicated to the Borrower’s management, including its
principal executive officer or officers and principal financial officer or
officers, as appropriate, to allow timely decisions regarding disclosure. Each
of the principal executive officer and the principal financial officer of the
Borrower (or each former principal executive officer and each former principal
financial officer of the Borrower, as applicable) has made all certifications
required by Rule 13a-14 or 15d-14 under the Exchange Act and Sections 302 and
906 of the Sarbanes-Oxley Act of 2002 (including the rules and regulations
promulgated thereunder, the “Sarbanes-Oxley Act”) with respect to the Borrower
SEC Documents, and the statements contained in such certifications are true and
accurate in all material respects. For purposes of this Agreement, “principal
executive officer” and “principal financial officer” shall have the meanings
given to such terms in the Sarbanes-Oxley Act. Neither the Borrower nor any of
its Financial Institution Subsidiaries has outstanding (nor has arranged or
modified since the enactment of the Sarbanes-Oxley Act) any “extensions of
credit” (within the meaning of Section 402 of the Sarbanes-Oxley Act) to
directors or executive officers (as defined in Rule 3b-7 under the Exchange Act)
of the Borrower or any of its Financial Institution Subsidiaries. The Borrower
is otherwise in compliance with all applicable provisions of the Sarbanes-Oxley
Act, except for any non-


- 2 -



--------------------------------------------------------------------------------






compliance that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
Section 4.22.
Foreign Corrupt Practices Act. None of the Borrower, nor any of its Financial
Institution Subsidiaries or, to the knowledge of the Borrower, any director,
officer, agent, employee, Affiliate or other person acting on behalf of the
Borrower or any of its subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a violation by such persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA and the Borrower, its
subsidiaries and, to the knowledge of the Borrower, its other Affiliates have
conducted their businesses in compliance with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.

Section 4.23.
Money Laundering Laws. The operations of the Borrower and its Subsidiaries are
and have been conducted at all times in compliance in all material respects with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any Governmental Authority (collectively, the “Money Laundering
Laws”). No action, suit or proceeding by or before any Governmental Authority
involving the Borrower or any of its Subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Borrower,
threatened.

Section 4.24.
OFAC. None of the Borrower, any of its Subsidiaries or, to the knowledge of the
Borrower, any director, officer, agent, employee, affiliate or other person
acting on behalf of the Borrower or any of its subsidiaries is (A) currently the
subject or target of any sanctions administered or enforced by the United States
Government, including, without limitation, the U.S. Department of the Treasury’s
Office of Foreign Assets Control (“OFAC”), the United Nations Security Council,
the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority (collectively, “Sanctions”) or (B) located, organized or resident in a
country or territory that is the subject of Sanctions.

ARTICLE V    AFFIRMATIVE COVENANTS
The Borrower covenants and agrees that so long as any Obligations remain
outstanding (other than contingent indemnification Obligations for which no
claim has been asserted) and/or this Agreement is otherwise in effect:
Section 5.1.
Financial Statements and Other Information. The Borrower will deliver to the
Lender:

(a)    as soon as available and in any event within 90 days after the end of
each fiscal year of Borrower, a copy of the annual audited report for such
fiscal year for the Borrower and its Subsidiaries, containing (i) a consolidated
and consolidating balance sheet and the related consolidated and consolidating
statements of income, of changes in shareholders’ equity and of cash flows
(together with all footnotes thereto), and (ii) a condensed balance sheet of the
Borrower only and the related condensed statements of income and of cash flows,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and reported on by Cherry Bekaert LLP or
other independent public accountants of nationally recognized standing (without
a “going concern” or like qualification, exception or explanation and without
any qualification or exception as to scope of such audit) to the effect that
such financial statements present fairly in all material respects the financial
condition and the results of operations and cash flows on a consolidated and
consolidating basis of the Borrower for such fiscal year in accordance with GAAP
and that the examination by such accountants in connection with such financial
statements has been made in accordance with generally accepted auditing
standards; provided, that the requirements set forth in this clause (a), other
than the certification of the Borrower’s certified public accountants set forth
in clause (ii) above, may be fulfilled by providing to the Lender the report of
the Borrower to the SEC on Form 10-K for the applicable fiscal year;
(b)    as soon as available and in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, an
unaudited balance sheet of the Borrower and its Subsidiaries on a consolidated
basis as of the end of such fiscal quarter and the related unaudited statements
of income and cash flows of the Borrower and its Subsidiaries on a consolidated
basis, each for such fiscal quarter and the then elapsed portion of such fiscal
year, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of Borrower’s previous
fiscal year, all certified by the chief financial officer or treasurer of the
Borrower as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP, subject to normal year-end audit adjustments and
the absence of footnotes; provided, that the requirements set forth in this
clause (b) with respect to the financial information of the Borrower and its
Subsidiaries on a consolidated and consolidating basis may be fulfilled by
providing to the Lender the report of the Borrower to the SEC on Form 10-Q for
the applicable fiscal quarter;
(c)    concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate, (i) certifying as to
whether there exists a Default or Event of Default on the date of such
certificate, and if a Default or an Event of Default then exists, specifying the
details thereof and the action which the Borrower has taken or proposes to take
with respect thereto, and (ii) setting forth in reasonable detail calculations
demonstrating compliance with the financial covenants set forth in Article VI;
(d)    concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, duly executed copies of the Borrower’s then-current
FR Y-9C Report and FR Y-9LP Report and a duly executed copy of the then-current
Call Report for each Financial Institution Subsidiary and each such report so
filed by the Borrower or the Financial Institution Subsidiaries with any
Governmental Authority shall be true and correct and is in accordance with the
respective books of account and records of the Borrower and the Financial
Institution Subsidiaries, and will be prepared in accordance with applicable
banking regulations, rules and guidelines on a basis consistent with prior
periods, and fairly and accurately presents, in all material respects, the
financial condition of the Borrower and the Financial Institution Subsidiaries
and their respective assets and liabilities and the results of their respective
operations as of such date;
(e)    (intentionally omitted);
(f)    promptly after the same become publicly available, copies of all periodic
and other reports, financial statements, registration statements, proxy
statements and other materials, together with any amendments or exhibits
relating to any of the foregoing, filed with the SEC, or any Governmental
Authority succeeding to any or all functions of the SEC, or with any national
securities exchange, or distributed by the Borrower to its public security
holders generally, as the case may be (to the extent not otherwise required to
be delivered to the Lender hereunder);
(g)    promptly after receiving knowledge thereof, written notice of all
material charges, assessments, actions, suits and proceedings (as well as notice
of the outcome of any such material charges, assessments, orders, actions, suits
and proceedings) that are proposed or initiated by, or brought before, any court
or Governmental Authority, in connection with the Borrower or any of the
Financial Institution Subsidiaries, other than ordinary course of business
litigation or proceedings which, if adversely decided, could not reasonably be
expected to have a Material Adverse Effect;
(h)    promptly, and in any event within five Business Days after the execution
or entry thereof, the execution or entry by the Borrower or any Financial
Institution Subsidiary of any Regulatory Agreement, together with a copy thereof
if such disclosure is permitted by applicable law; and
(i)    promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any Subsidiary, as the Lender may reasonably request.
Documents required to be delivered pursuant to Section 5.1(a) or (b) or Section
5.1(f) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents or provides a link thereto on the Borrower’s website on the
internet at the website address set forth in Section 9.1 or (ii) on which such
documents are posted on the Borrower’s behalf on an internet or intranet
website, if any, to which the Lender have access; provided, that (A) the
Borrower shall deliver paper copies of such documents to the Lender if so
requested until a written notice is received by the Borrower from the Lender to
cease delivering paper copies and (B) the Borrower shall notify (which may be by
telefacsimile or electronic mail) the Lender of the posting of any such
documents and provide to the Lender by electronic mail electronic versions (i.e.
soft copies) of such documents. Notwithstanding anything contained herein, in
every instance the Borrower shall be required to provide paper or .pdf copies of
all Compliance Certificates.
The Borrower and each of its Subsidiaries maintain effective internal control
over financial reporting (as defined under Rule 13-a15 and 15d-15 of the 1934
Act Regulations) and a system of internal accounting controls sufficient to
provide reasonable assurances that: (A) transactions are executed in accordance
with management’s general or specific authorization; (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets; (C) access to
assets is permitted only in accordance with management’s general or specific
authorization; (D) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (E) any interactive data in eXtensible Business
Reporting Language included in the Borrower’s SEC filings fairly presents the
required information and is prepared in accordance with the SEC’s rules and
guidelines applicable thereto. The Borrower and each of its Subsidiaries shall
maintain an effective system of disclosure controls and procedures (as defined
in Rule 13a-15 and Rule 15d-15 of the 1934 Act Regulations) that are designed to
ensure that the information required to be disclosed by the Borrower in the
reports that it files or submits under the 1934 Act is recorded, processed,
summarized and reported, within the time periods specified in the SEC’s rules
and forms, and is accumulated and communicated to the Borrower’s management,
including its principal executive officer or officers and principal financial
officer or officers, as appropriate, to allow timely decisions regarding
disclosure.
Section 5.2.
Notices of Material Events. The Borrower will furnish to the Lender prompt
written notice of the following:

(a)    the occurrence of any Default or Event of Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of the
Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower or its Subsidiaries in an aggregate amount exceeding
$1,000,000;
(d)    any material investigation of the Borrower or any Subsidiary by any
Governmental Authority having regulatory authority over the Borrower or any such
Subsidiary (other than routine examinations of the Borrower and/or any such
Subsidiary) to the extent that such Governmental Authority has consented to the
giving of such notice (if the consent of such Governmental Authority is required
for the Borrower to give such notice);
(e)    the issuance of any cease and desist order (whether written or oral),
execution and delivery of any Regulatory Agreement (to the extent that the
Borrower or any such Subsidiary is permitted to disclose such information
(provided that the Borrower shall take all reasonable efforts to obtain any
necessary regulatory consents)), cancellation of insurance or other public or
enforcement action by the FDIC or other Governmental Authority having regulatory
authority over the Borrower or any Subsidiary;
(f)    the issuance of any material informal enforcement action, including,
without limitation, a memorandum of understanding or proposed disciplinary
action by or from any Governmental Authority having regulatory authority over
the Borrower or any Subsidiary, to the extent that the Borrower or any such
Subsidiary is permitted to disclose such information (provided that the Borrower
shall use commercially reasonable efforts to obtain any necessary regulatory
consents); and
(g)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.    
Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
Section 5.3.
Existence; Conduct of Business. The Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and maintain in full force and effect its legal existence and its respective
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business and will
continue to engage in the same business as presently conducted or such other
businesses that are reasonably related thereto; provided, that nothing in this
Section shall prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 7.3 of this Agreement.

Section 5.4.
Compliance with Laws, Etc..

(a)    The Borrower will, and will cause each of its Subsidiaries to, comply
with all laws, rules, regulations and requirements of any Governmental Authority
(including without limitation all federal and state banking statutes and
regulations) applicable to its assets, except where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. In this connection, each of the Borrower and its
Subsidiaries shall comply, in all material respects, with (i) all Anti-Terrorism
Laws; (ii) all Money Laundering Laws, and (iii) the FCPA or other laws or
regulations referenced in Section 4.22 hereof.
(b)    The Borrower shall timely file with or furnish to, as applicable, the SEC
all Borrower SEC Documents required to be filed by it during the term of this
Agreement in accordance with all rules and regulations promulgated from time to
time by the SEC. The Borrower shall at all times be in compliance with the
Sarbanes-Oxley Act and related rules and regulations referenced in Section 4.21
hereof.
Section 5.5.
Payment of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, pay and discharge at or before maturity, all of its obligations
and liabilities (including without limitation all tax liabilities and all claims
that could result in a statutory Lien) before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

Section 5.6.
Books and Records. The Borrower will, and will cause each of its Subsidiaries
to, keep proper books of record and account in which full, true and correct
entries shall be made of all dealings and transactions in relation to its
business and activities to the extent necessary to prepare the consolidated and
consolidating financial statements of the Borrower in conformity with GAAP.

Section 5.7.
Visitation, Inspection, Etc. The Borrower will, and will cause each of its
Subsidiaries to, permit any representative of the Lender to, subject to Section
9.11, visit and inspect its properties, to examine its books and records and to
make copies and take extracts therefrom, and to discuss its affairs, finances
and accounts with any of its officers and with its independent certified public
accountants, all at such reasonable times and as often as the Lender may
reasonably request after reasonable prior notice to the Borrower and at the
Borrower’s expense; provided, that as long as no Event of Default has occurred
and is continuing, only two such visits during any calendar year shall be at
Borrower’s expense.

Section 5.8.
Maintenance of Properties; Insurance.

(a)    The Borrower will, and will cause each of its Subsidiaries to, keep and
maintain all property material to the conduct of its business in good working
order and condition, except for ordinary wear and tear and except where the
failure to do so, either individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.
(b)    The Borrower will, and will cause each of its Subsidiaries to, keep and
maintain with financially sound and reputable insurance companies, insurance
with respect to its properties and business, and the properties and business of
its Subsidiaries, against loss or damage of the kinds customarily insured
against by companies in the same or similar businesses operating in the same or
similar locations.
(c)    The deposits of each Financial Institution Subsidiary will at all times
be insured up to the applicable limits by the FDIC.
Section 5.9.
Use of Proceeds. The Borrower will use the proceeds of each Revolving Loan
hereunder to fund acquisitions and/or for working capital needs and general
corporate purposes.

Section 5.10.
Further Assurances. The Borrower agrees, upon request of the Lender, to execute
and deliver or cause to be executed and delivered such further instruments,
documents and certificates, and to and cause to be done such further acts that
may be reasonably necessary or advisable in the reasonable opinion of the Lender
to carry out more effectively the provisions and purposes of this Agreement and
the other Loan Documents.

ARTICLE VI    FINANCIAL COVENANTS
The Borrower covenants and agrees that so long as Obligations remain outstanding
(other than contingent indemnification Obligations for which no claim has been
asserted) and/or this Agreement is otherwise in effect:
Section 6.1.
Regulatory Capital.

(h)    The Borrower will, at all times, be “well‑capitalized” for all applicable
state and federal regulatory purposes and, in any event, the Borrower:
1.will maintain (A) a Total Risk-based Capital Ratio of 10.50% or greater, (B) a
Tier 1 Risk-based Capital Ratio of 8.50% or greater, and (C) a Leverage Ratio of
7.25% or greater (as each such ratio is calculated in accordance with, and as
each such metric used in calculating such ratio is defined in, each respective
federal regulation or order from time to time then applicable to, or binding
upon, the Borrower);
2.will not be subject to any written agreement, order, capital directive or
prompt corrective action directive by any Governmental Authority having
regulatory authority over the Borrower; and
3.if required by any Governmental Authority having regulatory authority over the
Borrower in order to remain “well capitalized” and in compliance with all
applicable regulatory requirements, will have such higher amounts of Total
Risk-based Capital and Tier 1 Risk-based Capital and/or such greater Leverage
Ratio as specified by such Governmental Authority.
(i)    Each Financial Institution Subsidiary of the Borrower will, at all times,
be “well capitalized” for all applicable state and federal regulatory purposes,
and such Financial Institution Subsidiary:
1.will maintain (A) a Total Risk-based Capital Ratio of 10.50% or greater, (B) a
Tier 1 Risk-based Capital Ratio of 8.50% or greater, and (C) a Leverage Ratio of
7.25% or greater (as each such ratio is calculated in accordance with, and as
each such metric used in calculating such ratio is defined in, each respective
federal regulation or order from time to time then applicable to, or binding
upon, the Borrower);
2.will not be subject to any written agreement, order, capital directive or
prompt corrective action directive by any Governmental Authority having
regulatory authority over such Financial Institution Subsidiary; and
3.if required by any Governmental Authority having regulatory authority over
such Financial Institution Subsidiary in order to remain “well capitalized” and
in compliance with all applicable regulatory requirements, will have such higher
amounts of Total Risk-based Capital and Tier 1 Risk-based Capital and/or such
greater Leverage Ratio as specified by such Governmental Authority.
(j)    Notwithstanding the foregoing, if at any time any such Governmental
Authority changes the definition of “well capitalized”, as applicable to the
Borrower or any Financial Institution Subsidiary of the Borrower, either by
amending such ratios, standards or otherwise, in each case, in a manner more
onerous or restrictive to the Borrower or such Financial Institution Subsidiary
than the capital and other ratios required to be maintained pursuant to
paragraphs (a) and (b) above, such amended definition, and any such amended or
new ratios or new standards, shall automatically, and in lieu of the existing
definitions and ratios set forth in this Section, be incorporated by reference
into this Agreement as the minimum standard for the Borrower or any Financial
Institution Subsidiary, as the case may be, on and as of the date that any such
amendment becomes effective by applicable statute, regulation, order or
otherwise.
ARTICLE VII    NEGATIVE COVENANTS
The Borrower covenants and agrees that so long as any Obligations remain
outstanding (other than contingent indemnification Obligations for which no
claim has been asserted) and/or this Agreement is otherwise in effect:
Section 7.1.
Indebtedness. Without the prior written consent of the Lender, which consent
shall not be unreasonably delayed, denied or withheld, the Borrower will not,
and will not permit any of its Subsidiaries to, create, incur, assume or suffer
to exist any Indebtedness, except:

(a)    Indebtedness of the Borrower created pursuant to the Loan Documents;
(b)    Indebtedness existing on the date hereof and set forth on Schedule 7.1
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement) or shorten the maturity or the
weighted average life thereof to a date that is less than 180 days after the
Maturity Date;
(c)    Permitted Financial Institution Subsidiary Indebtedness;
(d)    (i) Indebtedness owed by the Borrower or any “affiliate” of the Borrower
(as defined in Regulation W of the FRB and sections 23A and 23B of the Federal
Reserve Act) to any Financial Institution Subsidiary not in violation of
Regulation W of the FRB (as amended, supplemented or otherwise modified) or
(ii) Indebtedness owed by any Subsidiary to the Borrower;
(e)    Purchase money Indebtedness and Capitalized Lease Obligations secured by
Liens permitted under this Agreement in an aggregate amount outstanding at any
time not to exceed $500,000;
(f)     Hedging Obligations in respect of Hedging Transactions permitted by
Section 7.8;
(g)    Indebtedness evidenced by the Subordinated Notes; and
(h)    other Indebtedness in an aggregate amount of up to $1,250,000 at any time
outstanding.
Section 7.2.
Negative Pledge. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of its
assets or property now owned or hereafter acquired (including, without
limitation, in the case of the Borrower, the Capital Stock of any Financial
Institution Subsidiary including the Bank of North Carolina), except:

(c)    Liens (if any) created in favor of the Lender;
(d)    Permitted Encumbrances;
(e)    Liens on property of the Borrower or any of its Subsidiaries created
solely for the purpose of securing Indebtedness expressly permitted by Section
7.1(e), representing or incurred to finance, refinance or refund the purchase
price of property; provided, that no such Lien shall extend to or encumber other
property of the Borrower or such Subsidiary other than the respective property
so acquired, and the principal amount of Indebtedness secured thereby shall at
no time exceed the original purchase price of such property;
(f)    Liens incurred in the ordinary course of business securing Permitted
Financial Institution Subsidiary Indebtedness;
(g)    purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;
(h)    any Liens existing on any property or asset of any Person prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary, in each case, in connection
with an Acquisition; provided that (i) such Lien is not created in contemplation
of or in connection with such Acquisition, (ii) such Lien shall not apply to any
other property or assets of the Borrower or any Subsidiary and (iii) such Lien
shall secure only those obligations which it secures on the date of such
Acquisition and extensions, renewals and replacements (including any replacement
incurred in respect thereof at the time of assumption thereof) thereof that do
not increase the outstanding principal amount thereof;
(i)    extensions, renewals, or replacements of any Lien permitted by this
Section 7.2; provided, however, that (i) the obligations secured by such
extended, renewed or replaced Liens are not increased, (ii) such extended,
renewed or replaced Liens do not cover other properties or assets, and (iii)
such extended, renewed or replaced Liens do not secure Indebtedness if the
obligations originally secured by such original Liens do not constitute
Indebtedness; and
(j)    other Liens securing obligations in an aggregate amount of up to
$1,250,000 at any time outstanding.
Notwithstanding anything herein or otherwise to the contrary, the Borrower shall
not grant any Lien, or otherwise permit any Lien to exist, on the Capital Stock
of any Financial Institution Subsidiary (other than Liens, if any, in favor of
the Lender).
Section 7.3.
Fundamental Changes.

(a)    The Borrower will not, and will not permit any Subsidiary to, (i) merge
into or consolidate into any other Person, or permit any other Person to merge
into or consolidate with it, or (ii) sell, lease, transfer or otherwise dispose
of (in a single transaction or a series of transactions) all or a material
portion of its assets or all or substantially all of the stock of any of its
Subsidiaries or (iii) liquidate or dissolve; provided, that if at the time
thereof and immediately after giving effect thereto on a pro forma basis, no
Default or Event of Default shall have occurred, (A)(i) the Borrower may merge
with a Person in connection with a Permitted Acquisition; provided, that, the
Borrower shall be the surviving Person, (ii) a Subsidiary may merge with a
Person in connection with a Permitted Acquisition; provided, that, a Subsidiary
shall be the surviving Person, or (iii) a Subsidiary may merge with another
Subsidiary, so long as a Subsidiary shall be the surviving Person, (B) any
Subsidiary may sell, lease, transfer or dispose of its assets to the Borrower or
another Subsidiary, (C) the Borrower or any Financial Institution Subsidiary may
sell or otherwise dispose of loans, investments, or other similar assets in the
ordinary course of its business, provided, that such sale or series of sales do
not constitute a sale of all or a material portion of such Financial Institution
Subsidiary’s assets, and (D) the Borrower and any Subsidiary may sell or
otherwise dispose of any Other Real Estate Owned; provided, further, that, in
the case of clauses (C) and (D) hereof, no single sale (or series of related
sales) shall exceed $200,000,000 of assets (calculated, in the case of loans, by
the unpaid principal balance thereof, and, in the case of Other Real Estate
Owned or other assets, the greater of (x) the fair market value thereof or (y)
the purchase price thereof).
(b)    The Borrower will not dispose of any Capital Stock in any of its
Financial Institution Subsidiaries, whether by sale, assignment, lease or
otherwise, without the prior written consent of the Lender.
(c)    The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date hereof and businesses
reasonably related thereto or reasonable extensions thereof and any types of
businesses that are expressly permitted by any Governmental Authority having
jurisdiction over the Borrower and/or any Financial Institutions Subsidiary.
Section 7.4.
Restricted Payments.The Borrower will not, and will not permit its Subsidiaries
to, declare or make, or agree to pay or make, directly or indirectly, any
dividend on any class of its stock, or make any payment on account of, or set
apart assets for a sinking or other analogous fund for, the purchase,
redemption, retirement, defeasance, prepayment or other acquisition of, (a) any
shares of its Capital Stock or (b) Indebtedness subordinated to the Obligations
of the Borrower or (c) any options, warrants, or other rights to purchase such
Capital Stock or such Indebtedness, whether now or hereafter outstanding (each a
“Restricted Payment”); provided, however, that (i) any Subsidiary may make
Restricted Payments to the Borrower or another Subsidiary at any time, (ii) the
Borrower may pay dividends or distributions payable solely in shares of any
class of its common stock, (iii) the Borrower shall be permitted to pay, in
cash, in each Fiscal Quarter of the Borrower occurring during the period this
Agreement is in effect, its regular quarterly dividend of up to $0.06 per common
share; provided, however, that (A) in no event, including in the event of any
stock split or additional issuance of common shares or otherwise occurring after
the date hereof, shall the aggregate amount of cash dividends paid in respect of
its common shares exceed $9,000,000 per Fiscal Year, (B) at the time of the
making of such quarterly dividend, no Default or Event of Default then exists
and is continuing; and (C) the Borrower is, after giving pro forma effect to
such quarterly dividend, in compliance with the financial covenants set forth in
Section 6.1 and (iv) the Borrower may, from time to time during the term of this
Agreement, make other Restricted Payments so long as (A) at the time of the
making of such redemption or repurchase, no Default or Event of Default then
exists and is continuing; (B) the Borrower is, after giving pro forma effect to
such redemption or repurchase, in compliance with the financial covenants set
forth in Section 6.1; and (C) the aggregate amount of such Restricted Payments
that the Borrower may make under clause (iv) above shall not exceed $5,000,000
in any Fiscal Year.

Section 7.5.
Restrictive Agreements. Without the prior written consent of Lender, which
consent shall not be unreasonably delayed, denied or withheld, the Borrower will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
enter into, incur or permit to exist any agreement that prohibits, restricts or
imposes any condition upon  the ability of the Borrower or any Subsidiary to (a)
create, incur or permit any Lien upon any of its assets or properties, whether
now owned or hereafter acquired, or (b) pay dividends or make any other
distributions on any of such Subsidiary’s Capital Stock owned by the Borrower or
any other Subsidiary of the Borrower, repay or prepay any Indebtedness owed by
such Subsidiary to the Borrower or any other Subsidiary of the Borrower, make
loans or advances to the Borrower or any other Subsidiary of the Borrower,
guarantee Indebtedness of the Borrower or any other Subsidiary or transfer,
lease or license any of its property or assets to the Borrower or any Subsidiary
of the Borrower including, but not limited to, any such restriction referenced
in Section 4.13(a) hereof; provided, that nothing in this Section 7.5 shall
prohibit: (i) customary limitations on the disposition or distribution of assets
or property in joint venture agreements, asset sale agreements, options,
sale-leaseback agreements, stock sale agreements, lease agreements, licenses and
other similar agreements, which limitation is applicable only to the assets that
are the subject of such agreements; (ii) customary non-assignment provisions in
contracts, leases and licenses entered into the ordinary course of business;
(iii) restrictions in agreements evidencing purchase money Indebtedness
permitted by Section 7.1(e) that impose restrictions on the property so
acquired; (iv) any agreement in effect at the time a new Subsidiary becomes a
Subsidiary of the Borrower, so long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary of the Borrower; (v)
restrictions imposed by law or by Governmental Authorities having supervisory
authority over the Borrower or any Subsidiary that are of general applicability
to banking institutions and not to the Borrower or its Subsidiaries
specifically; (vii) restrictions or conditions imposed by law or by this
Agreement or any other Loan Document; (viii) customary restrictions in
agreements evidencing Permitted Financial Institution Subsidiary Indebtedness,
so long as such restrictions do not impair the ability of any Subsidiary to,
directly or indirectly, make “Restricted Payments” to the Borrower; and (ix)
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder.

Section 7.6.
Investments, Etc.. Without the prior written consent of Lender, which consent
shall not be unreasonably delayed, denied or withheld, the Borrower will not,
and will not permit any of its Subsidiaries to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly-owned
Subsidiary prior to such merger), any Capital Stock, Indebtedness or other
securities (including any option, warrant, or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) all or substantially all of the assets of a Person, or
of any business or division of any Person (all of the foregoing being
collectively called “Investments”), except:

(d)    Investments existing on the date hereof (including Investments in
Subsidiaries) and set forth on Schedule 7.6(a).
(e)    Investments purchased or held by any Financial Institution Subsidiary in
connection with its asset management or other operations in the ordinary course
of business;
(f)    Investments made by the Borrower in or to any Subsidiary and by any
Subsidiary in or to the Borrower or in or to another Subsidiary (including the
formation of any Subsidiary);
(g)    Permitted Acquisitions;
(h)    Investments received in consideration for Asset Sales in a form other
than Cash to the extent expressly permitted by Section 7.3;
(i)    Guarantees of the Borrower of any Indebtedness expressly permitted under
Section 7.1;
(j)    Investments constituting Permitted Financial Institution Subsidiary
Indebtedness;
(k)    Investments consisting of Hedging Obligations permitted by Section 7.8;
(l)    Investments received in connection with the bankruptcy or reorganization
of any Person and in settlement of obligations of, or disputes with, any Person
arising in the ordinary course of business and upon foreclosure with respect to
any secured investment or other transfer of title with respect to any secured
investment; and
(m)    other Investments (other than Acquisitions) in an aggregate amount at any
time outstanding not to exceed $3,000,000.
Section 7.7.
Transactions with Affiliates. The Borrower will not, and will not permit any of
its Subsidiaries to, sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) in the ordinary course of business at prices and on terms and conditions not
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) if such transaction with an
Affiliate involves an amount in excess of $1,000,000, a transaction in which a
majority of the disinterested directors on the Board of Directors of the
Borrower or such Subsidiary have approved the relevant transaction as evidenced
by a resolution of the Board of Directors of the Borrower or such Subsidiary,
(c) transactions between or among the Borrower and any Subsidiary or among
Subsidiaries not involving any other Affiliates and (d) any Restricted Payment
permitted by Section 7.4 or Investment permitted by Section 7.6.

Section 7.8.
Hedging Transactions. The Borrower will not, and will not permit any of the
Subsidiaries to, enter into any Hedging Transaction, other than (i) Hedging
Transactions entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any Subsidiary is exposed in the conduct
of its business or the management of its liabilities, and (ii) Hedging
Transactions constituting Permitted Financial Institution Subsidiary
Indebtedness. Solely for the avoidance of doubt, the Borrower acknowledges that
a Hedging Transaction entered into for speculative purposes or of a speculative
nature (which shall be deemed to include any Hedging Transaction under which the
Borrower or any of the Subsidiaries is or may become obliged to make any payment
(i) in connection with the purchase by any third party of any Capital Stock or
any Indebtedness or (ii) as a result of changes in the market value of any
Capital Stock or any Indebtedness) is not a Hedging Transaction entered into in
the ordinary course of business to hedge or mitigate risks.

Section 7.9.
Amendment to Material Documents. The Borrower will not, and will not permit any
of its Subsidiaries to, amend, modify or waive any of its rights in any manner
that is materially adverse to the interests of the Lender or the Borrower or any
of its Subsidiaries under such party’s certificate of incorporation, bylaws or
other organizational documents.

Section 7.10.
Sale and Leaseback Transaction. The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereinafter acquired, and thereafter rent
or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred.

Section 7.11.
Accounting Changes. The Borrower will not, and will not permit any of its
Subsidiaries to, make any significant change in accounting treatment or
reporting practices, except as required by GAAP, or change the fiscal year of
the Borrower or any Subsidiary of the Borrower, except to change the fiscal year
of a Subsidiary of the Borrower to conform its fiscal year to that of the
Borrower.

Section 7.12.
Unsafe and Unsound Practices. The Borrower will not, and will not permit any of
its Subsidiaries to, engage in any unsafe or unsound banking practice that has
been identified as such by the FRB and/or the FDIC or other Governmental
Authority having jurisdiction over the Borrower or such Subsidiary and that
could reasonably be expected to have a Material Adverse Effect.

Section 7.13.
Most Favored Lender Status. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into, amend or modify documents evidencing or
governing Indebtedness to which the Borrower or its Subsidiaries are bound
(other than Permitted Financial Institution Subsidiary Indebtedness (excluding
any financial covenants contained therein)), that contain, or are amended and
modified to contain, one or more Additional Covenants or Additional Defaults,
unless in each case the Borrower or such Subsidiary contemporaneously executes
an amendment to this Agreement, in form and substance reasonably satisfactory to
the Lender, to include such Additional Covenants or Additional Defaults herein;
provided, that to the extent that the Borrower or any Subsidiary shall enter
into, assume or otherwise become bound by or obligated under such amendment or
agreement containing one or more Additional Covenants or Additional Defaults
without amending this Agreement to include such Additional Covenants or
Additional Defaults, the terms of this Agreement shall nonetheless, without any
further action on the part of the Borrower or any Subsidiary, be deemed or
amended automatically to include each Additional Covenant and each Additional
Default contained in such amendment or agreement.     


- 3 -



--------------------------------------------------------------------------------






ARTICLE VIII    EVENTS OF DEFAULT
Section 8.1.
Events of Default. If any of the following events (each an “Event of Default”)
shall occur:

(k)    the Borrower shall fail to pay any principal of any Revolving Loan when
and as the same shall become due and payable, whether at the due date thereof or
otherwise; or
(l)    the Borrower shall fail to pay any interest on any Revolving Loan or any
fee or any other Obligation (other than an amount payable under clause (a) of
this Article), when and as the same shall become due and payable and such
failure shall continue unremedied for a period of three (3) days; or
(m)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document (including the Schedules attached thereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document submitted to the Lender by the Borrower or
any representative of the Borrower pursuant to or in connection with this
Agreement or any other Loan Document shall prove to be incorrect in any material
respect when made or deemed made or submitted; or
(n)    the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.1, Section 5.2, Section 5.3 (with respect to the
Borrower’s existence), Section 5.7, Section 5.9 or Article VI or Article VII; or
(o)    the Borrower shall fail to observe or perform any covenant or agreement
contained (i) in this Agreement (other than those referred to in clauses (a),
(b) and (d) above), and such failure shall remain unremedied for 30 days after
the earlier of (x) any Responsible Officer of the Borrower becomes aware of such
failure, or (y) notice thereof shall have been given to the Borrower by the
Lender or (ii) in any other Loan Document (after taking into consideration any
applicable grace periods); or
(p)    the Borrower or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any Indebtedness (other than under
this Agreement or the Revolving Credit Note) owed to any Lender or to any other
Person, in each case, in an amount greater than $2,500,000 that is outstanding,
when and as the same shall become due and payable (whether at scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument evidencing such Indebtedness; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to such Indebtedness and shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness (without regard to whether such holders or other Person shall have
exercised or waived their right to do so); or any such Indebtedness shall be
declared to be due and payable; or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or any offer to prepay, redeem, purchase or defease such Indebtedness
shall be required to be made, in each case

- 4 -



--------------------------------------------------------------------------------






prior to the stated maturity thereof (and for purposes of determining the amount
of attributed Indebtedness under this clause (f) from Hedging Obligations, the
“principal amount” of any Hedging Obligations at any time shall be the Net
Mark-to-Market Exposure of such Hedging Obligations); or
(q)    the Borrower or any Subsidiary (other than an Immaterial Subsidiary)
shall (i) commence a voluntary case or other proceeding or file any petition
seeking liquidation, reorganization or other relief under any federal, state or
foreign bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a custodian, trustee, receiver, liquidator or
other similar official of it or any substantial part of its property,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Section, (iii) apply for or consent to the appointment of a custodian, trustee,
receiver, liquidator or other similar official for the Borrower or any such
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, or
(vi) take any action for the purpose of effecting any of the foregoing; or
(r)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary (other than an Immaterial Subsidiary)
or its debts, or any substantial part of its assets, under any federal, state or
foreign bankruptcy, insolvency or other similar law now or hereafter in effect
or (ii) the appointment of a custodian, trustee, receiver, liquidator or other
similar official for the Borrower or any such Subsidiary or for a substantial
part of its assets, and in any such case, such proceeding or petition shall
remain undismissed for a period of 90 days or an order or decree approving or
ordering any of the foregoing shall be entered; or
(s)    without duplication of clause (f) of this Section 8.1, the Borrower or
any Subsidiary shall become unable to pay, shall admit in writing its inability
to pay, or shall fail to pay, its debts as they become due; or
(t)    an ERISA Event shall have occurred that, in the opinion of the Lender,
when taken together with other ERISA Events that have occurred, could reasonably
be expected to result in liability to the Borrower and the Subsidiaries in an
aggregate amount exceeding $2,500,000; or
(u)    any judgment or order for the payment of money in excess of $2,500,000 in
the aggregate not covered by insurance and for which the applicable insurer
shall have acknowledged in writing that such claim or payment is insured shall
be rendered against the Borrower or any Subsidiary, and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be a period of 30 consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or
(v)    any non-monetary judgment or order shall be rendered against the Borrower
or any Subsidiary that could reasonably be expected to have a Material Adverse
Effect, and there shall be a period of 30 consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

- 5 -



--------------------------------------------------------------------------------






(w)    a Change in Control shall occur; or
(x)    any Governmental Authority having regulatory authority over the Borrower
or any Subsidiary shall take any action that restricts, or has the practical
effect of restricting, the payment of dividends from any such Subsidiary to the
Borrower or the payment of any debt owing by a Subsidiary to the Borrower; or
(y)    any Financial Institution Subsidiary shall cease for any reason (other
than as a result of being merged into another Financial Institution Subsidiary)
to be an insured bank under the Federal Deposit Insurance Act, as amended; or
(z)    the FRB, the FDIC or any other Governmental Authority charged with the
regulation of bank holding companies or depository institutions: (i) issues
(whether orally or in writing) to the Borrower or any Financial Institution
Subsidiary, or initiates through formal proceedings any action, suit or
proceeding to obtain against, impose on or require from the Borrower or any
Financial Institution Subsidiary, a cease and desist order or similar regulatory
order, the assessment of civil monetary penalties, articles of agreement, a
memorandum of understanding, a capital directive, a capital restoration plan,
restrictions that prevent or as a practical matter impair the payment of
dividends by any Financial Institution Subsidiary or the payments of any debt by
the Borrower, restrictions that make the payment of the dividends by any
Financial Institution Subsidiary or the payment of debt by the Borrower subject
to prior regulatory approval, a notice or finding under subsection 8(a) of the
Federal Deposit Insurance Act, as amended, or any similar enforcement action,
measure or proceeding; or (ii) proposes or issues (whether orally or in writing)
to any executive officer or director of the Borrower or any Financial
Institution Subsidiary, or initiates any action, suit or proceeding to obtain
against, impose on or require from any such officer or director, a cease and
desist order or similar regulatory order, a removal order or suspension order,
or the assessment of civil monetary penalties; or
(aa)    there shall occur with respect to any Financial Institution Subsidiary
any event that is grounds for the required submission of a capital restoration
plan under 12 U. S. C. §1831o (e)(2) and the regulations thereunder, or a
conservator or receiver is appointed for any Financial Institution Subsidiary;
or
(bb)    any order or decree is entered by any court of competent jurisdiction
directly or indirectly enjoining or prohibiting the Lender or the Borrower from
performing any of their respective obligations under this Agreement or under any
of the other Loan Documents and such order or decree is not vacated, and the
proceedings out of which such order or decree arose are not dismissed, within 60
days after the granting of such decree or order; or
(cc)    the Borrower or any Financial Institution Subsidiary (i) shall enter
into any Regulatory Agreement or is otherwise operating under any restrictions
imposed by or agreed to with, any Governmental Authority, other than routine
examinations by such Governmental Authorities or (ii) shall be declared by any
Governmental Authority as not being Solvent; or

- 6 -



--------------------------------------------------------------------------------






(dd)    the filing of formal charges by any Governmental Authority or
quasi-governmental entity, including, without limitation, the issuance of an
indictment under a RICO Related Law against Borrower or any Subsidiary of
Borrower; or
(ee)    the failure of the common shares of the Capital Stock of the Borrower to
be listed for trading on either the New York Stock Exchange or the NASDAQ Global
Market Exchange;
then, and in every such event (other than an event with respect to the Borrower
or any Subsidiary (other than an Immaterial Subsidiary) described in clause (g)
or (h) of this Section) and at any time thereafter during the continuance of
such event, the Lender may, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate the Revolving
Commitment; (ii) declare the principal of, and any accrued interest on, the then
outstanding Revolving Loans, and all other Obligations owing hereunder, to be,
whereupon the same shall become, due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower and (iii) exercise all remedies contained in any
other Loan Document; and that, if an Event of Default specified in either clause
(g) or (h) shall occur, the Revolving Commitment shall automatically terminate
and the principal of the Revolving Loans then outstanding, together with accrued
interest thereon, and all fees, and all other Obligations shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower.


ARTICLE IX    MISCELLANEOUS
Section 9.1.
Notices.

(d)    Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail, sent by
telefacsimile or sent by email in .pdf format, as follows:
To the Borrower:    BNC Bancorp
3980 Premier Drive
Suite 210
High Point, North Carolina 27265
Attn: Richard D. Callicutt II
Telephone Number:     (336) 869-9200
Fax Number:         (336) 889-8451
Website:         www.bankofnc.com
Email:    rcallicutt@bankofnc.com


with a copy to


BNC Bancorp/Bank of North Carolina
3980 Premier Drive
Suite 210
High Point, North Carolina 27265
Attn: Drema A. Michael

- 7 -



--------------------------------------------------------------------------------






Email: dmichael@bankofnc.com


with a copy to






Troutman Sanders LLP
600 Peachtree Street NE
Suite 5200
Atlanta, Georgia 30308
Attn: James Stevens
Telephone Number: (404) 885-3721
Fax Number:    (404) 962-6501
Email:     james.stevens@troutmansanders.com


To the Lender:            Synovus Bank
3280 Peachtree Road, NE
Suite 500
Atlanta, Georgia 30305
Attn: Michael Sawicki
Telephone Number:     (678) 578-1927
Email:     MichaelSawicki@synovus.com


with a copy to


Synovus Bank
3280 Peachtree Road, NE
Suite 500
Atlanta, Georgia 30305
Attn: Vickie Summey
Telephone Number:     (678) 784-7157
Email:     vickiesummey@synovus.com


with a copy to


Alston & Bird LLP
1201 West Peachtree Street
Atlanta, Georgia 30309
Attn: Richard W. Grice
Telephone Number:     (404) 881-7576
Email:     richard.grice@alston.com




Any party hereto may change its address, telefacsimile number or email address
for notices and other communications hereunder by notice to the other parties
hereto. All such notices and other

- 8 -



--------------------------------------------------------------------------------






communications shall, when transmitted by hand or overnight delivery, be
effective when delivered, when sent by telefacsimile or email in .pdf format, be
effective when transmitted in legible form, or if mailed, upon the third
Business Day after the date deposited into the mail or if delivered, upon
delivery.


(e)    Any agreement of the Lender herein to receive certain notices by
telephone, telefacsimile or email in .pdf format is solely for the convenience
and at the request of the Borrower. The Lender shall be entitled to rely on the
authority of any Person purporting to be a Person authorized by the Borrower to
give such notice, and the Lender shall not have any liability to the Borrower or
other Person on account of any action taken or not taken by the Lender in
reliance upon such telephonic, telefacsimile or email transmitted notice. The
obligation of the Borrower to repay the Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Lender to receive
written confirmation of any telephonic or telefacsimile notice or the receipt by
the Lender of a confirmation which is at variance with the terms understood by
the Lender to be contained in any such telephonic or telefacsimile notice.
Section 9.2.
Waiver; Amendments.

(a)    No failure or delay by the Lender in exercising any right or power
hereunder or any other Loan Document, and no course of dealing between the
Borrower and the Lender, shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power hereunder
or thereunder. The rights and remedies of the Lender hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies provided by law. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrower therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Revolving Loan shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
the Lender may have had notice or knowledge of such Default or Event of Default
at the time.
(b)    No amendment or waiver of any provision of this Agreement or the other
Loan Documents, nor consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Borrower and the Lender, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.
Notwithstanding anything herein or otherwise to the contrary, any Event of
Default occurring hereunder shall continue to exist (and shall be deemed to be
continuing) until such time as such Event of Default is waived in writing in
accordance with the terms of this Section notwithstanding (i) any attempted cure
or other action taken by the Borrower or any other Person subsequent to the
occurrence of such Event of Default or (ii) any action taken or omitted to be
taken by the Lender prior to or subsequent to the occurrence of such Event of
Default (other than the granting of a waiver in writing in accordance with the
terms of this Section).
Section 9.3.
Expenses; Indemnification.

(a)    The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Lender and its Affiliates (including, without limitation, the
reasonable fees, charges and disbursements of outside counsel for the Lender and
its Affiliates) in connection with the preparation and administration of the
Loan Documents and any amendments, modifications or waivers thereof (whether or
not the transactions contemplated in this Agreement or any other Loan Document
shall be consummated), and (ii) all out-of-pocket costs and expenses (including,
without limitation, the reasonable fees, charges and disbursements of outside
counsel) incurred by the Lender in connection with the enforcement or protection
of its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Revolving Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Revolving Loans.
(b)    The Borrower shall indemnify the Lender and each officer, director,
employee, agents, advisors and Affiliates of the Lender (each, an “Indemnitee”)
against, and hold each of them harmless from, any and all costs, losses,
liabilities, claims, damages and related expenses, including the fees, charges
and disbursements of any counsel for any Indemnitee, which may be incurred by
any Indemnitee, or asserted against any Indemnitee by the Borrower or any third
Person, arising out of, in connection with or as a result of (i) the execution
or delivery of this Agreement or any other Loan Document, the performance by the
parties hereto of their respective obligations hereunder or the consummation of
any of the transactions contemplated hereby, (ii) the Revolving Loans (or the
Revolving Commitment) or any actual or proposed use of the proceeds therefrom,
(iii) the use by any Person of any information or materials obtained by or
through SyndTrak or other secured internet web sites, (iv) any actual presence
or release of Hazardous Materials on or from any property owned by the Borrower
or any Subsidiary or any Environmental Liability related in any way to the
Borrower or any Subsidiary or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether brought by
the Borrower or any third Person and whether based on contract, tort, or any
other theory and regardless of whether any Indemnitee is a party thereto;
provided, that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction in a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
(c)    The Borrower shall pay, and hold the Lender harmless from and against,
any and all present and future stamp, documentary, and other similar taxes with
respect to this Agreement and any other Loan Documents, or any payments due
thereunder, and save the Lender harmless from and against any and all
liabilities with respect to or resulting from any delay or omission by the
Borrower to pay such taxes.
(d)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, the Revolving Loans (or the Revolving Commitment) or the
use of proceeds thereof.
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.
Section 9.4.
Successors and Assigns.

(n)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Lender, and the Lender may not assign or otherwise transfer any of its
rights or obligations hereunder except (i) to any Person, with the prior written
consent of the Borrower (which consent shall not be unreasonably delayed,
denied, conditioned or withheld), unless an Event of Default has occurred and is
continuing (in which case such Borrower consent shall not be required), or (ii)
to an Eligible Assignee in accordance with the provisions of paragraph (b) of
this Section, (iii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iv) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (e) of this Section
(and any other attempted assignment or transfer by any party hereto not in
accordance with this Section 9.4 shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Lender and its
affiliates) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(o)    The Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Revolving Commitment and Revolving Loans at the time owing
to it, in each case, without the consent or notice to, the Borrower).
(p)    The Lender, acting solely for this purpose as an agent of the Borrower,
shall maintain at the Principal Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
any new lender, and the Commitment of, and principal amounts of the Revolving
Commitment owing to, the Lender(s) pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrower and the Lender may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(q)    The Lender may, at any time, without the consent of, or notice to, the
Borrower, sell participations to any Person (other than a natural person or the
Borrower or any Subsidiary of the Borrower or Affiliate of the Borrower) (each,
a “Participant”) in all or a portion of the Lender’s rights and/or obligations
under this Agreement (including, all or a portion of its Revolving Commitment
and/or the Revolving Loans owing to it); provided, that (i) the Lender’s
obligations under this Agreement shall remain unchanged, (ii) the Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower shall continue to deal solely and
directly with the Lender in connection with the Lender's rights and obligations
under this Agreement. Any agreement or instrument pursuant to which the Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided, that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that would (i)
postpone any date upon which any payment of money is scheduled to be made to
such Participant, (ii) reduce the principal, interest, fees or other amounts
payable to such Participant (provided, however, that the Lender may, without the
consent of the Participant, (A) amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on the Revolving Loans or to reduce any fee payable
hereunder and (B) waive the right to be paid Default Interest), or (iii) release
any Guarantor from its Guaranty, as applicable.
(r)    The Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement and the Revolving Credit Note to
secure obligations of the Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided, that no
such pledge or assignment shall release the Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for the Lender as a party
hereto.
Section 9.5.
Governing Law; Jurisdiction; Consent to Service of Process.

(a)    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE OF GEORGIA.
(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the non-exclusive jurisdiction of any Federal and/or state
court located in the State of Georgia and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such Georgia state
court or, to the extent permitted by applicable law, such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against the Borrower or its properties in the courts that have
jurisdiction over the Borrower.
(c)    The Borrower irrevocably and unconditionally waives any objection which
it may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section and brought in any state
or federal court located in the State of Georgia and referred to in paragraph
(b) of this Section. Each of the parties hereto irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 9.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.
Section 9.6.
WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 9.7.
Right of Setoff. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, the Lender shall
have the right, at any time or from time to time upon the occurrence and during
the continuance of an Event of Default, without prior notice to the Borrower,
any such notice being expressly waived by the Borrower to the extent permitted
by applicable law, to set off and apply against all deposits (general or
special, time or demand, provisional or final) of the Borrower at any time held
or other obligations at any time owing by the Lender to or for the credit or the
account of the Borrower against any and all Obligations owed to the Lender under
this Agreement, irrespective of whether the Lender shall have made demand
hereunder and although such Obligations may be unmatured. The Lender agrees
promptly to notify the Borrower after any such set-off and any application made
by the Lender; provided, that the failure to give such notice shall not affect
the validity of such set-off and application.

Section 9.8.
Counterparts; Integration. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telefacsimile or by email, in .pdf format), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. This
Agreement, the other Loan Documents constitute the entire agreement among the
parties hereto and thereto regarding the subject matters hereof and thereof and
supersede all prior agreements and understandings, oral or written, regarding
such subject matters. Delivery of an executed counterpart of a signature page of
this Agreement and any other Loan Document by telefacsimile or by email, in .pdf
format, shall be effective as delivery of a manually executed counterpart of
this Agreement or such other Loan Document.

Section 9.9.
Survival. All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of Revolving Loans hereunder,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Revolving Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid (other than
contingent indemnification Obligations for which no claim has been asserted).
The provisions of Section 9.3 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Obligations or the termination of this Agreement or any
provision hereof. All representations and warranties made herein, in the
certificates, reports, notices, and other documents delivered pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
other Loan Documents, and the making of Revolving Loans hereunder.

Section 9.10.
Severability. Any provision of this Agreement or any other Loan Document held to
be illegal, invalid or unenforceable in any jurisdiction, shall, as to such
jurisdiction, be ineffective to the extent of such illegality, invalidity or
unenforceability without affecting the legality, validity or enforceability of
the remaining provisions hereof or thereof; and the illegality, invalidity or
unenforceability of a particular provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 9.11.
Confidentiality. The Lender agrees to maintain the confidentiality of any and
all non-public, confidential or proprietary information, identified to the
Lender as such, of or relating to the Borrower or any Subsidiary and their
respective businesses, operations, finances or strategies (“Confidential
Information”). For purposes of this Section, Confidential Information shall not
include: (1) information that was already known to the recipient without an
obligation of confidentiality to the Borrower or any Subsidiary with respect to
such information, (2) information that was obtained from a third party who was
not known to the Lender to be under an obligation of confidentiality to the
Borrower or any Subsidiary with respect to such information, (3) information
that is or becomes publicly available, other than through a breach of this
Section by the Lender or any Participant or any of their respective
representatives, employees or agents. Notwithstanding the foregoing,
Confidential Information may be disclosed (i) to any officer, director, agent,
affiliate or representative of the Lender, including, without limitation,
accountants, legal counsel and other advisors; provided, however, that such
Person shall agree to be bound by the confidentiality provisions set forth in
this Section with respect to such information, (ii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority, (iv) to the
extent necessary in connection with the exercise of any remedy hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (v) subject to provisions substantially similar to this
Section 9.11, to any actual or prospective assignee or Participant, or (vi) with
the prior written consent of the Borrower. Any Person required to maintain the
confidentiality of any information as provided for in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information, but in
no event less than a reasonable degree of care.

Section 9.12.
Waiver of Effect of Corporate Seal. The Borrower represents and warrants that it
is not required to affix its corporate seal to this Agreement or any other Loan
Document pursuant to any requirement of law or regulation, agrees that this
Agreement is delivered by Borrower under seal and waives any shortening of the
statute of limitations that may result from not affixing the corporate seal to
this Agreement or such other Loan Documents.

Section 9.13.
Patriot Act. The Lender hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow the
Lender to identify the Borrower in accordance with the Patriot Act. The Borrower
shall, and shall cause each of its Subsidiaries to, provide to the extent
commercially reasonable, such information and take such other actions as are
reasonably requested by the Lender in order to assist the Lender in maintaining
compliance with the Patriot Act.

Section 9.14.
Independence of Covenants. All covenants hereunder shall be given independent
effect so that if a particular action or condition is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or would
otherwise be within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

Section 9.15.
No Advisory or Fiduciary Relationship. In connection with all aspects of the
transactions contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (B) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) the Lender does not have
any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Lender and its Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and the Lender does not
have any obligation to disclose any of such interests to the Borrower or any of
its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Lender with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.

[Remainder of page intentionally left blank. Signatures appear on following
pages]



- 9 -



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this 364‑Day Revolving Credit
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.


THE BORROWER:


BNC BANCORP




By    /s/ Richard D. Callicutt II            
Name: Richard D. Callicutt II
Title: President and Chief Executive Officer







LEGAL02/35186719v5
23737089v2

--------------------------------------------------------------------------------






THE LENDER:


SYNOVUS BANK,
as Lender




By    /s/ Michael Sawicki                
Name: Michael Sawicki
Title: Senior Vice President


    






--------------------------------------------------------------------------------






SCHEDULE 4.12




Financial Institution Subsidiaries
SUBSIDIARY
OWNERSHIP % BY BORROWER
JURISDICTION OF INCORPORATION
BANK OF NORTH CAROLINA
100%
NORTH CAROLINA



Other Subsidiaries
SUBSIDIARY
OWNER
OWNERSHIP % BY BORROWER
JURISDICTION OF INCORPORATION
BNC BANCORP CAPITAL TRUST I
BNC BANCORP
100%
DELAWARE
BNC BANCORP CAPITAL TRUST II
BNC BANCORP
100%
DELAWARE
BNC CAPITAL TRUST III
BNC BANCORP
100%
DELAWARE
BNC CAPITAL TRUST IV
BNC BANCORP
100%
DELAWARE
BNC CREDIT CORP.
BANK OF NORTH CAROLINA
100%
NORTH CAROLINA
STERLING REAL ESTATE HOLDINGS, LLC
BANK OF NORTH CAROLINA
100%
NORTH CAROLINA
STERLING REAL ESTATE DEVELOPMENT OF NORTH CAROLINA, LLC
BANK OF NORTH CAROLINA
100%
NORTH CAROLINA
BFNM BLDG, LLC
BNC BANCORP
66.66667%
SOUTH CAROLINA






Schedule 4.12

--------------------------------------------------------------------------------






SCHEDULE 7.1


OUTSTANDING INDEBTEDNESS
Name of Lender and Amount of Loan
Collateral
Debtor


a.    FHLB: $477.4 million line of credit


Real estate loans and investment securities


Bank of North Carolina




b.    Junior Subordinated Debentures


None.


BNC Bancorp Capital Trust I, BNC Bancorp Capital Trust II, BNC Capital Trust
III, BNC Capital Trust IV




Schedule 7.1

--------------------------------------------------------------------------------






SCHEDULE 7.6




INVESTMENTS
Investments consisting of equity interests of the subsidiaries set forth on
Schedule 4.12.



























Schedule 7.6

--------------------------------------------------------------------------------






EXHIBIT A


FORM OF ASSIGNMENT AND ACCEPTANCE




This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and [the][each] Assignee
identified in item 2 below ([the][each, an] “Assignee”). [It is understood and
agreed that the rights and obligations of [the Assignees] hereunder are several
and not joint.] Capitalized terms used but not defined herein shall have the
meanings given to them in the 364-Day Revolving Credit Agreement identified
below (as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the][each] Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the Assignee][the respective Assignees], and [the][each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Lender as contemplated below (i) all of
the Assignor’s rights and obligations in its capacity as a Lender under the
Credit Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
below of all of such outstanding rights and obligations of the Assignor under
the revolving credit facility identified below, and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by the Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor.


1.    Assignor:        SYNOVUS BANK
                
2.    Assignee[s]:        ______________________________


______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]


3.    Borrower:        BNC BANCORP



A-1

--------------------------------------------------------------------------------






4.    Lender:        SYNOVUS BANK


5.
Credit Agreement:    364-Day Revolving Credit Agreement dated as of November
___, 2014 between BNC Bancorp and Synovus Bank.



6.     Assigned Interest[s]:


Assignor
Assignee[s]
Facility Assigned
Aggregate Amount of Revolving Loans
Amount of Revolving Loans Assigned
Percentage Assigned of Aggregate Amount of Revolving Loans
 
 
Revolving Loan
$
$
%
 
 
Revolving Loan
$
$
%
 
 
Revolving Loan
$
$
%





[7.    Trade Date:        ______________]






[Signatures on Following Page]

A-2

--------------------------------------------------------------------------------






Effective Date: _____________ ___, 20___ [TO BE INSERTED BY LENDER AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Acceptance are hereby agreed to:


ASSIGNOR:


SYNOVUS BANK




By:______________________________
Title:


ASSIGNEE[S]:


[NAME OF ASSIGNEE]




By:______________________________
Title:




[NAME OF ASSIGNEE]




By:______________________________
Title:




[Consented and Agreed:


BNC BANCORP




By:______________________________
Title:]



A-3

--------------------------------------------------------------------------------








ANNEX 1


BNC BANCORP 364-DAY REVOLVING CREDIT AGREEMENT




STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ACCEPTANCE


1.    Representations and Warranties.


1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Acceptance and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document ,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.4 of the Credit
Agreement, (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase [the][such] Assigned Interest,
and (vi) it has, independently and without reliance upon the Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest; and (b) agrees that (i) it will,
independently and without reliance on the Lender or the Assignor, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

A-4

--------------------------------------------------------------------------------








2.    Payments. From and after the Effective Date, the Borrower shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to [the][the relevant]
Assignee for amounts which have accrued from and after the Effective Date.
Notwithstanding the foregoing, the Borrower shall make all payments of interest,
fees or other amounts paid or payable in kind from and after the Effective Date
to [the][the relevant] Assignee.


3.    General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of Georgia.







A-5

--------------------------------------------------------------------------------






EXHIBIT B
FORM OF REVOLVING CREDIT NOTE


$15,000,000.00
Date: November ___, 2014
Atlanta, Georgia



FOR VALUE RECEIVED, the undersigned, BNC BANCORP, a North Carolina corporation
(the “Borrower”), hereby promises to pay to SYNOVUS BANK (the “Lender”) or its
registered assigns at the Payment Office, on the Maturity Date (as defined in
the 364-Day Revolving Credit Agreement dated as of November ___, 2014 (as the
same may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Credit Agreement), between
the Borrower and Synovus Bank), the lesser of the principal sum of FIFTEEN
MILLION AND NO/100 DOLLARS ($15,000,000.00) and the aggregate unpaid principal
amount of the Revolving Loans made by the Lender to the Borrower pursuant to the
Credit Agreement, in lawful money of the United States of America in immediately
available funds, and to pay interest from the date hereof on the principal
amount thereof from time to time outstanding, in like funds, at said office, at
the rate or rates per annum and payable on such dates as provided in the Credit
Agreement. The Borrower shall make principal payments on this Revolving Credit
Note as set forth in Section 2.5 of the Credit Agreement.


The Revolving Loans evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Revolving Credit
Note and the Credit Agreement.


Upon the occurrence of an Event of Default (as defined in the Credit Agreement),
the Borrower promises to pay interest, on demand, at a rate or rates provided in
the Credit Agreement.


This Revolving Credit Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the payment of principal and interest at stated intervals, acceleration of
the maturity hereof upon the happening of certain events and for the amendment
or waiver of certain provisions of the Credit Agreement, all upon the terms and
conditions therein specified.

Exhibit B - 1

--------------------------------------------------------------------------------








THIS REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF GEORGIA (WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAWS)
AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.




                        BNC BANCORP




By:                    
Name:
Title:

Exhibit B - 2

--------------------------------------------------------------------------------










LOANS AND PAYMENTS










Date






Amount and Type of Loan




Payments of Principal


Unpaid Principal
Balance of Revolving Credit Note






Name of Person
Making Notation




 
 
 
 




 
 
 
 




 
 
 
 




 
 
 
 




 
 
 
 




 
 
 
 




 
 
 
 




 
 
 
 




 
 
 
 




 
 
 
 




 
 
 
 




 
 
 
 




 
 
 
 




 
 
 
 




 
 
 
 




 
 
 
 





EXHIBIT 2.2


FORM OF NOTICE OF BORROWING


[Date]


Synovus Bank
3280 Peachtree Road, NE
Suite 500
Atlanta, Georgia 30305


Attn: Michael Sawicki


Ladies and Gentlemen:


Reference is made to the 364-Day Revolving Credit Agreement dated as of November
___, 2014 (as amended and in effect on the date hereof, the “Credit Agreement”),
between the undersigned, as Borrower, and Synovus Bank. Terms defined in the
Credit Agreement are used herein with the same meanings. This notice constitutes
the Notice of Borrowing, and the Borrower hereby requests funding of the
Revolving Loans under the Credit Agreement, and in that connection the Borrower
specifies the following information:


(A)    Principal amount of Revolving Loan: $_________________


(B)
Date of Borrowing (which shall be a Business Day): ______ ___, 201__



(C)    Interest Rate Basis: Base Rate


(D)
Location and number of Borrower’s account to which proceeds of Revolving Loan
are to be disbursed:                



Very truly yours,
BNC BANCORP


By:                    
Name:
Title:




EXHIBIT 3.1(b)(iii)
FORM OF SECRETARY'S CERTIFICATE OF
BNC BANCORP
Reference is made to that certain 364-Day Revolving Credit Agreement, dated as
of November ___, 2014 (the “Credit Agreement”), by and among BNC BANCORP, a
North Carolina corporation (the “Borrower”), and SYNOVUS BANK. Capitalized terms
used herein and not otherwise defined shall have the meanings given to such
terms in the Credit Agreement. This certificate is being delivered pursuant to
Section 3.1(b)(iii) of the Credit Agreement.
I, Drema Michael, Assistant Secretary of the Borrower, DO HEREBY CERTIFY that:
1.Attached hereto as Exhibit A is a true and correct of the articles of
incorporation of the Borrower, together with all amendments thereto (the
“Articles of Incorporation”), which Articles of Incorporation are in full force
and effect on the date hereof, certified by the Secretary of State of the State
of North Carolina;


2.Attached hereto as Exhibit B is a true and correct copy of the Bylaws of the
Borrower, together with all amendments thereto (the “Bylaws”), which Bylaws are
in full force and effect on the date hereof;


3.Attached hereto as Exhibit C is a true and correct copy of certain resolutions
duly adopted by the Board of Directors of the Borrower by unanimous written
consent on [            ], 2014, which resolutions have not been revoked,
amended, supplemented or modified and are in full force and effect on the date
hereof; and


4.each of the persons named below is a duly elected and qualified officer of the
Borrower holding the respective office set forth opposite his or her name and
the signature set forth opposite of each such person is his or her genuine
signature:


Name
Title
Specimen Signature


[Include all officers who are signing the Credit Agreement or any other Loan
Documents.]
 
 
 
 
_________________________
 
 
_________________________
 
 


_________________________













IN WITNESS WHEREOF, I have hereunto signed my name as Secretary of the Borrower
and not in an individual capacity this ___ day of November, 2014.


__________________________________
Name: ___________________________
Title: Secretary


I, ____________, _____________ of the Borrower, do hereby certify that
_______________ has been duly elected, is duly qualified and is the Secretary of
the Borrower, and that the signature set forth above is [his/her] genuine
signature.



Name:                        
Title:                        




EXHIBIT 3.1(b)(vi)


FORM OF OFFICER'S CERTIFICATE
Reference is made to that certain 364-Day Revolving Credit Agreement, dated as
of November ___, 2014 (the “Credit Agreement”), by and among BNC BANCORP, a
North Carolina corporation (the “Borrower”), and SYNOVUS BANK. Capitalized terms
used herein and not otherwise defined shall have the meanings given to such
terms in the Credit Agreement. This certificate is being delivered pursuant to
Section 3.1(b)(vi) of the Credit Agreement.
I, ______________________, the ______________________of the Borrower, DO HEREBY
CERTIFY that:
1.No Default or Event of Default exists as of the Closing Date;


2.All representations and warranties of the Borrower set forth in the Loan
Documents are true and correct on and as of the Closing Date;


3.Since June 30, 2014, there has been no change, event or other circumstance
which has had or could reasonably be expected to have a Material Adverse Effect;
and


4.No consents, approvals, authorizations, registrations, filings or orders of
the type described in Section 3.1(b)(vii) of the Credit Agreement are required
to be made or obtained in connection with the execution, delivery, performance,
validity and enforceability of the Loan Documents or any transaction
contemplated thereby, other than those that have been obtained.
IN WITNESS WHEREOF, I have hereunto signed my name as _________ of the Borrower
and not in an individual capacity this ______ day of November, 2014.
                        
Name:                        
Title:                        




EXHIBIT 5.1(C)


FORM OF COMPLIANCE CERTIFICATE


To:
Synovus Bank

3280 Peachtree Road, NE
Suite 500
Atlanta, Georgia 30305
Attn: Michael Sawicki


Ladies and Gentlemen:
Reference is made to that certain 364-Day Revolving Credit Agreement dated as of
November ___, 2014 (as amended and in effect on the date hereof, the “Credit
Agreement”), between BNC BANCORP (the “Borrower”) and Synovus Bank. Capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Credit Agreement.
I, ______________ , being the duly elected and qualified, and acting in my
capacity as [Chief Financial Officer][President] of the Borrower, hereby certify
to the Lender as follows:
1.The financial statements of the Borrower and its Subsidiaries for the Fiscal
[Quarter / Year] ending ____________ provided to the Lender as provided in
Section 5.1 of the Credit Agreement fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as at the end of such
Fiscal [Quarter / Year] on a consolidated and consolidating basis, and the
related statements of income and cash flows of the Borrower and its Subsidiaries
for such Fiscal [Quarter / Year], in accordance with generally accepted
accounting principles consistently applied (subject, in the case of such
quarterly financial statements, to normal year-end audit adjustments and the
absence of footnotes).
2.As of the end of the Fiscal [Quarter / Year] ended _____________, the Borrower
and each Financial Institution Subsidiary is “well- capitalized” in accordance
with, and satisfy each of the ratios specified in, Section 6.1 of the Credit
Agreement.
3.Based upon a review of the activities of Borrower and its Subsidiaries and the
financial statements attached hereto during the period covered thereby, as of
the date hereof, there exists no Default or Event of Default.




IN WITNESS WHEREOF, I have hereunto signed my name as [Chief Financial
Officer][President] of the Borrower and not in an individual capacity this
____day of ______________, 201_.




                    
Name:                    
Title: [Chief Financial Officer][President]





Exhibit B - 3